 

Blue Sphere Corporation 8-K [blsp-8k_121117.htm]

Exhibit 10.1

 

Dated: 4 December 2017

(1)        Blue Sphere Brabant B.V.

(2)        Anaergia B.V.

 

turnkey AGREEMENT FOR the design, construction and delivery of a Biogas plant

 

 

 

 

 

 

 

 

  

 

 

TABLE OF ARTICLES

1.      DEFINITIONS AND INTERPRETATION

2.      SUBJECT OF THE AGREEMENT

3.      AUTHORITY

4.      CONTRACTOR’S REPRESENTATIONS AND WARRANTIES

5.      GENERAL OBLIGATIONS AND AUTHORITY OF THE PARTIES

6.      CONTRACT PRICE

7.       INVOICING AND PAYMENT

8.       TIME

9.       CHANGES AND ADDITIONAL WORK

10.     ADDITIONAL CONTRACTOR’S DUTIES

11.     PRINCIPAL’S DUTIES

12.     COMMISSIONING AND DELIVERY

13.     WARRANTIES

14.     PARTIES LIABILITY

15.     PRINCIPAL’S LIABILITY

16.     INTELLECTUAL PROPERTY RIGHTS

17.     CONFIDENTIALITY

18.     HEALTH AND SAFETY

19.     FORCE MAJEURE

20.     VALIDITY AND TERMINATION OF AGREEMENT

21.     FINANCE

22.     INDEPEDENT CONTRACTOR

23.     ASSIGNMENT OF RIGHTS

24.     CHANGES TO THE AGREEMENT

25.     SEVERABILITY

26.     ENTIRE AGREEMENT

27.     CONDITION PRECEDENT

28.     NOTICES

29.     ARBITRATION, JURISDICTION AND APPLICABLE LAW

2 

 

 

Annexes to this Agreement

The following Annexes are integral components of this Agreement, and all
references to this Agreement shall include all Annexes.

Annex 1 – Scope of Work Annex 2 – Flow chart Annex 3 – Preliminary Plans and
Specifications Annex 4 – List of permits Annex 5 – Biogas description Annex 6 –
Laboratory analysis of the substrates and related procedures Annex 7 – Workflow
Plan Annex 8 – Schedule of Values Annex 9 – Insurance certificates Annex 10 –
Responsibility Matrix Annex 11 – Health and safety Annex 12 – Performance bonds
Annex 13 – Guarantee Annex 13A – Certificate of Final Completion Annex 13B –
Certificate of Mechanical Completion Annex 13C – Certificate of Biogas
Substantial Completion Annex 13D – Certificate of  Substantial Completion Annex
14 – Table of Quality and Quantity Substrates Deviances Annex 15 – Form of
Performance Guarantee Agreement Annex 16 – Reviewable Design Documents (RDD)
Annex 17 – Form of Service, Maintenance and Operation Agreement Annex 18 –
Testing Protocols Annex 19 – Form of Consent with Lender regarding Collateral
Assignment Annex 20 – Form of discharge of payment Annex 21 – Lender’s Minimum
Insurance Requirements Annex 22 – Full Notice to Proceed Annex 23 – Ramp Up
Schedule Annex 24 – GOA

3 

 



This Turnkey Agreement for the Design, Construction and Delivery of a Biogas
Plant is made on 4 December 2017

BETWEEN

(1)Blue Sphere Brabant B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated pursuant to the laws
of the Netherlands, with its business address at Singel 250, 1017AB Amsterdam,
registered with the Dutch Chamber of Commerce under registration number 66863643
(“Principal”); and     (2)Anaergia B.V. a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated pursuant to
the laws of the Netherlands, with its registered office at Zwollestraat 2 b,
Oldenzaal, NL 7575 EP, the Netherlands, registered with the Dutch Chamber of
Commerce under registration number 818914324 (“Contractor “),

(the Principal and the Contractor hereinafter each referred to as a “Party” and
together the “Parties”),

WHEREAS

A.The Principal desires to have a Biogas plant with an upgraded Biomethane
design output capacity of 24,000.000 Nm3/year or respectively 2,923Nm³/h to be
supplied and built at the Site and engages the Contractor to perform the
obligations described in Article 2.1 hereof;     B.the Contractor declares that
it has the appropriate know-how, experience and skills to supply, design,
engineer, procure, assemble, build and commission such a Biogas plant at the
Site on a turnkey basis in compliance with Applicable Law (as defined below) and
the terms and conditions of this Agreement;     C.the Parties have agreed to
define their common obligations regarding the supply and building of such Biogas
plant within the scope of this Agreement,



NOW, THEREFORE the Parties have agreed as follows:

1.DEFINITIONS AND INTERPRETATION

1.1In this Agreement specific words and expressions shall have the meaning given
to them in the following Definitions and as otherwise stated in the Agreement.

“Agreement” means this Turnkey Agreement for the Design, Construction and
Delivery of a Biogas Plant between Principal and Contractor, together with all
annexes and attachments hereto (each of the foregoing, as amended, supplemented
and modified from time to time in accordance with the terms hereof);

“Applicable Law” means all laws, regulations, orders, rules, directions,
judgments, and directives in force from time to time, which in any way affects
or impinges upon any of the matters relating to the Plant or the Work;

“Biogas Substantial Completion” means that, and shall be deemed to have occurred
when the Plant has been constructed, successfully tested and commissioned such
that, among other things: (a) the Plant (i) is operating within all the
specified parameters in the Construction Documents (other than gas generation
requirements) and has satisfied all conditions precedent set forth in Article
12.7.1 hereof, (ii) has achieved Mechanical Completion, (iii) has all Permits
and Related Rights and (iv) is operating and generating the Minimum Gas Amount
as evidenced by Successful Completion of the applicable Performance Tests;
(Biogas Substantial Completion shall not occur until a Certificate of Biogas
Substantial Completion has been executed by all appropriate parties, including
Lender’s Engineer);

4 

 



“Biogas Final Completion” means that, and shall be deemed to have occurred when
(i) the punch list has been cleared, (ii) the Plant has all Permits and Related
Rights, (iii) the Plant is operating and generating the specified output
pursuant to the Construction Documents and the GOA and is supplying upgraded
Biogas to the Gas Purchaser in full accordance with the GOA, including
satisfaction of the requirements of Commercial Operation; and (iv) Principal
shall have received from Contractor satisfactory evidence that all payrolls,
bills, and other costs and expenses relating to the work performed under the
Construction Documents have been paid or otherwise satisfied (including lien
waivers and releases, from every Subcontractor and every other Person who
provided labor, material, equipment or supplies for the work or the Plant;

“Biogas “ means the gas generated in the digesters prior to biogas upgrading;

“Biomethane” means the upgraded Biogas to be generated from the Plant and
supplied to the grid of the Gas Purchaser with a designoutput capacity of
24,000,000Nm3/year or respectively 2,923Nm³/h and a quality as described in
Annex 5;

“Biogas Substantial Completion Date” means the date the Biogas Plant’s Ownership
is transferred to the Principal and the Certificate of Biogas Substantial
Completion isexecuted by all parties, including Lender’s Engineer;

“Certificate of Final Completion” means a Certificate of Final Completion,
substantially in the form shown on Annex 13A, which is executed and delivered by
Contractor and countersigned by Principal and Lender’s Engineer in accordance
with the terms of this Agreement;

“Certificate of Mechanical Completion” means a Certificate of Mechanical
Completion, substantially in the form shown on Annex 13B which is executed and
delivered by Contractor and countersigned by Principal and Lender’s Engineer in
accordance with the terms of this Agreement;

“Certificate of Biogas Substantial Completion” means a Certificate of Biogas
Substantial Completion, substantially in the form shown on Annex 13C, which is
executed and delivered by Contractor and countersigned by Principal and Lender’s
Engineer in accordance with the terms of this Agreement;

“Certificate of Substantial Completion” means a Certificate of Substantial
Completion, substantially in the form shown on Annex 13D, which is executed and
delivered by Contractor and countersigned by Principal and Lender’s Engineer in
accordance with the terms of this Agreement;

“Change Order” has the meaning given to it by Article 9;

“Commercial Operation” means that, and shall be deemed to have occurred when,
the Plant has achieved commercial operation, as such term is defined in the GOA.
This is to happen after the plant received biogas substantial completion,
payments are up to date and liquidated damages have been suspended;

“Commissioning” has the meaning given to it by Article 12.5;

“Commissioning Date” has the meaning given to it by Article 12.5;

“Confidential Information” means all information disclosed, whether or not
designated, marked or stamped as confidential, by each Part to the other Part,
orally or in writing, embodying or concerning the disclosing Part’s business (or
its parent or subsidiary companies’), business plans, investments, equity
ownership, customers, strategies, trade secrets, inventions, discoveries,
developments, improvements, intellectual properties, manufacturing processes,
distributors, operations, records, financial information, assets, technology,
software source code and object code, or other data and information that reveals
the processes, methodologies, technology or know how by which each Part’s (and
their respective parent or subsidiary companies’) existing or future products,
services, applications and methods of operation are developed, conducted or
operated;

“Construction Documents” means (1) all contracts between Principal and
Contractor or any Subcontractor, including this Agreement, (2) any subcontracts
with Subcontractors, material men, laborers, or any other person for performance
of work on the Plant or the delivery of materials to the Plant, and all
amendments, modifications and supplements with respect to the foregoing
documents and any replacements, renewals, extensions or restatements thereof,
and any substitutes therefore, in whole or in part;

5 

 



“Contractor” means the person named as the Contractor on page 1 of this
Agreement;

“Contract Price” means the lump sum contract price as detailed under Article 6.1
of this Agreement and as the same may be varied from time to time in accordance
with this Agreement;

“Defect Notice” a written notice from the Principal to the Contractor which
includes details of any defect, default or malfunction in the Plant;

“Delay Liquidated Damages” means the amount of EUR 160,000 (one hundred sixty
thousand Euros); that Contractor will pay to Principal for each week that
Contractor fails to achieve Substantial Completion after the Substantial
Completion Guaranteed Date; provided, however, that delay due by Events of Force
Majeure or acts or omissions of Principal, or entities or individuals under
Principal’s control, in violation of express obligations in this Agreement
(including Principal’s failure to provide the Plant with Sufficient Substrates)
will not be counted against Contractor. Delay Liquidated Damages will be the
Principal’s sole and exclusive remedies for Contractor’s failure to achieve
Substantial Completion by the Substantial Completion Guaranteed Date (Contractor
and Principal each agree that the foregoing sets forth a reasonable amount and
reasonable formula for calculation of liquidated damages in light of the
anticipated harm caused by such delay; that such harm would otherwise be
difficult or impossible to calculate or ascertain; and that the foregoing
consists of liquidated damages and not of a penalty.

The Liquidated Damages are capped to an aggregate maximum of 10% of the value of
the Agreement. Liquidated Damages can be applied against delay in the Work
and/or failure to meet Performance. In the event that the liquidation damage cap
is reached and the Plant or Work is still not compliant the Principal can claim
against the Performance Bond provided by the Contractor;

“Delivered Objects” means all the materials and works to be supplied by the
Contractor to the Principal in accordance with this Agreement;

“Effective Date” means the date Principal informs Contractor in writing that it
has signed a Construction Finance Agreement with the Lender;

“Equipment” means the equipment described in the Works Description attached
hereto as Annex 1;

“Event of Force Majeure” means any occurrence, other than (a) the financial
capability of a Party (b) an event caused by the Contractor or any Party over
whom it has control, including its Subcontractors or (c) a Party’s ability or
inability to sell or to purchase equipment or materials or equivalents thereof
or any component thereof to or from a market or customers at any given price,
including one that is a more advantageous price, which (i) prevents or delays a
Party from performing its obligations under this Agreement (except an obligation
to pay any amount) within the time required for the performance of such
obligation, (ii) is not due to the fault or negligence of the claiming Party on
such occurrence; (iii) at the time of such occurrence, is beyond the reasonable
control of the Party required by this Agreement to perform such obligation and
such Party is unable to reasonably prevent or provide against such occurrence;
and (iv) at the time this Agreement was executed, could not have been reasonably
contemplated by the claiming Party on such occurrence; for greater certainty, an
Event of Force Majeure shall include, but not be limited to, acts of God such as
hurricanes and earthquakes; strikes, lock out or other form of industrial
action; outbreak of hostilities; or civil disturbance or acts of terrorism,
fire, explosion, flood, theft or malicious damage;

6 

 



“Final Completion” means that, and shall be deemed to have occurred when: (a)
Substantial Completion has occurred and all conditions precedent to Final
Completion set forth in Article 12.9 have been satisfied in full; (b) the Plant
is capable of Commercial Operation on a continuous basis; (c) all Punch List
Items have been completed (except for such items that Principal agree in writing
may be delayed); (d) all warranties, design materials, operation and maintenance
manuals, schematics, spare parts lists, design and engineering documents,
performance testing data, “as-built” drawings and surveys, and such other items
as are required by the Construction Documents and the Service, Operation and
Maintenance Agreement have been delivered to Principal; (e) all other duties and
obligations of Contractor and Subcontractors under this Agreement have been
fully performed; (f) all of the Subcontractor’s personnel, supplies, equipment,
waste materials, rubbish and temporary facilities have been removed from the
Site; (g) Principal, shall have received from Contractor satisfactory evidence
that all payrolls, bills, and other costs and expenses relating to the work
performed under the this Agreement have been paid or otherwise satisfied
(including lien waivers and releases, from every Subcontractor and every other
person who provided labor, material, equipment or supplies for the work or the
Plant and provided that Contractor is allowed the opportunity to provide a bond
to satisfy any remaining Subcontractor claims); (h) all other requirements in
this Agreement with respect to completion of the Plant have been satisfied
(Final Completion shall not occur until a Certificate of Final Completion has
been executed by all appropriate parties, including Lender’s Engineer);

“Final Completion Guaranteed Date” means the date that is twenty-three (23)
months from the Starting Date of Construction as extended due to Events of Force
Majeure or delays due to Principal;

“Full Notice to Proceed” means a Full Notice to Proceed, substantially in the
form shown on Annex 22, delivered to Contractor in accordance with Article 3.2
of this Agreement;

“Gas Off-taker Agreement (GOA)” means that upgraded Biogas purchase agreement as
contained in Annex 24, dated 19 September 2017, between Principal and Gas
Purchaser and all Exhibits and Schedules attached or to be attached thereto;
each as amended, supplemented, modified, replaced, renewed, extended or restated
in accordance with the terms hereof;

“Gas Purchaser” means GasTerra B.V., a company incorporated pursuant to the laws
of the Netherlands, with its business address at Stationsweg 1, 9726 AC
Groningen, registered with the Dutch Chamber of Commerce under registration
number 02089290. It being understood that delay in signing up a Gas Purchaser
will not result in a delay imputable to Contractor and all deadlines shall be
modified accordingly in the result of a delay from any scheduled due date for
such Principal Permits;

“Intellectual Property Rights” shall mean the intangible legal rights, titles
and interests evidenced by or embodied in (a) any idea, design, concept,
technique, invention, discovery, or improvement thereon, whether or not
patentable, but including patents, patent applications and patent disclosures
(together with all re- issuances, continuations, continuations-in-part,
revisions, extensions, and re-examinations thereof), and (b) any work of
authorship, whether or not copyrightable, but including copyrights and any moral
rights recognized by law, and (c) all trademarks, trade names, trade dress,
trade secrets, know-how and Confidential Information, and (d) any other similar
rights, on a worldwide basis;

“Interconnection Agreement” means a certain agreement between Principal and grid
operator, to be entered into subsequent to the date hereof, and any and all
attachments, exhibits and schedules thereto (each as amended, supplemented and
modified from time to time in accordance with the terms thereof) setting forth
the terms and conditions under which the Plant will be connected to the
distribution grid of a local gas grid operator as well as setting forth the
specific local requirements as required by this local gas grid operator;

“Layout” means the flow chart attached at Annex 2;

“Lender” means one or more lenders providing debt financing in relation to Plant
and its successors and assigns;

“Lender’s Engineer” means one or more persons hired or contracted by Lender from
time to time for purposes of monitoring and verifying, operational and technical
aspects under this Agreement;

“Lender Minimum Insurance Requirements” has the meaning given to it by Article
10.3 hereof;

7 

 



“Manual” means the manual for operation of the Plant to be provided in
accordance with Article 10.2;

“Mechanical Completion” means that, and shall be deemed to have occurred when:
(a) construction of the Plant has been completed in accordance with the Plans
and Specifications; (b) all Equipment and other components of the Plant has
passed all standard and required electrical testing, hypot, megger testing,
flushing and pressure testing of piping, and all other applicable testing, per
codes and guides, including any applicable Caterpillar Application and
Installation Guides; and (c) the Plant is ready to be tested and commissioned
(Mechanical Completion shall not occur until a Certificate of Mechanical
Completion has been executed by all appropriate parties, including Lender’s
Engineer), as may be bifurcated with the consent of the Lender’s Engineer in
accordance with Section 12.4 hereof;

“Minimum Gas Amount” means 80% of the design Biomethane flow rate solely used
for the Biogas Substantial Completion Milestone;

“Party” means either the Principal or Contractor and “Parties” shall be
construed accordingly;

“Payment Amount” means a portion of the Contract Price according to the Schedule
of Values for which Contractor shall invoice in accordance with Article 7;

“Performance Guarantee Agreement” means the performance guarantee agreement
pursuant to which Contractor guarantees from the Substantial Completion Date a
gross annual production of Biomethane and maximum consumption of consumables for
a term of twelve years, as measured in accordance with the Agreement in Annex
15;

“Performance Test” means the off-grid and on-grid performance test to be
performed on the Plant during the Probation Period as set out in Article 12.6
and in accordance with the terms of Annex 18 Testing Protocols;

“Permitted Changes” means such changes as are consented to by Principal in
writing;

“Permits and Related Rights” means all city, county, state, federal,
governmental, or other permits, authorizations, tags, licenses, certificates,
and any other documents, instruments, agreements, requisite approvals or rights
necessary in order to construct the Plant and in order to use and operate the
Plant, including environmental, construction, operating and air permits,
licenses and other rights;

“Plans and Specifications” means the plans and specifications for the Plant that
are referenced in the Construction Documents together with any Permitted
Changes;

“Plant” means the Biogas plant to be constructed on the Site and capable of
producing upgraded Biomethane with adesign output capacity of 2,923 Nm³/hour or
respectively 24,000,000 Nm³/year to be designed, engineered, procured,
constructed, tested and commissioned under this Agreement;

“Plant Operational Manager” means the person appointed by the Principal to be
the operational manager of the Plant as notified by the Principal to the
Contractor;

“Substantial Completion” means that, and shall be deemed to have occurred when
the Plant has been constructed, successfully tested and commissioned such that,
among other things: (a) the Plant (i) has achieved Biogas Substantial Completion
and (ii) is operational and generates the specified output pursuant to the
Construction Documents and the GOA and issupplying upgraded Biogas to the Gas
Purchaser in full accordance with the GOA, including satisfaction of the
requirements of Commercial Operation subject to the employer delivering
sufficient quantity and quality of substrate as defined in the contract; (b) a
successful operational performance test of the Plant for its intended use shall
have been completed demonstrating that Plant performance criteria, have been met
and are satisfactory;

(Substantial Completion shall not occur until a Certificate of Substantial
Completion has been executed by all appropriate parties, including Lender’s
Engineer).

8 

 



“Substantial Completion Date” means the date the Plant’s Ownership is
transferred to the Principal and the Certificate of Substantial Completion is
executed by all parties, including Lender’s Engineer;

“Substantial Completion Guaranteed Date” means the date that is no later than
twenty (20) months after the Starting Date of Construction as extended (if
applicable) for so long as necessary (i) for the Gas Purchaser to connect the
Plant to the grid; (ii) to account for extreme weather conditions during
construction and/or due to other Events of Force Majeure; or (iii) to account
for or delays due to Principal including Principal’s delay in providing the
Plant with Sufficient Substrates. This date coincides with the start of the
liquidated damages if the Contractor is late meeting this guaranteed date.

“Principal” means the person named as the Principal on page 1 of this Agreement;

“Principal Permits” it being understood that delay in obtaining Principal
Permits will not result in a delay imputable to Contractor and all deadlines
shall be modified accordingly in the result of a delay from any scheduled due
date for such Principal Permits;

“Probation Period” means the period of 90 days following the Commissioning of
the Plant;

“Punch List Items” means, with respect to the Plant, those items of work
approved by Principal and Lender’s Engineer, minor in nature, which have not
been completed by Contractor as of the date of issuance of the Certificate of
Substantial Completion and which are not material to the operation of the Plant
in the normal course of business and which can be completed without interfering
with the operation of the Plant;

“Retainage” has the meaning given to it by Article 7.7.1.;

“Schedule of Values” means the schedule of the components of the Contract Price
which is attached hereto as Annex 8;

“Service, Maintenance and Operation Agreement” means the agreement between the
Principal and an affiliate of Contractor for the services, maintenance and
operation in respect of the Plant in the form attached hereto as Annex 17;

“Site” means the business premises (hereinafter called “rented property “)
consisting of c. 20,000 sq.m. (partly) metalled outdoor area, located at Pastoor
P. Thijssenlaan 41-43 in Sterksel, entered in the land register as municipality
of Heeze-Leende, section H number 1193 (in part);

“Stand-By Costs” means the monies that shall be owed by the Principal to the
Contractor in the event that they are delayed, suspended or otherwise hindered
from carrying out the Works due to the fault, failure or liability of the
Principal as defined variously within the Agreement. The Contractor shall be
entitled to all reasonable, substantiated costs resulting from these events
including, but not limited to; labour, plant/equipment hire, fuel/utility
charges, consumables, insurances and overheads. The Contractor shall be required
to provide evidence of incurred costs and shall be entitled to apply a 12%
mark-up on all costs.

“Starting Date Of Construction” means the date on which construction is
commenced, which must be within 15 days following delivery by the Principal of
the Full Notice to Proceed (so long as it is legally permissible for the
Contractor to commence the Work within such period);

“Subcontractor” has the meaning given to it by Article 5.4.1 of this Agreement;

“Successfully Complete” or “Successful Completion” means with respect to the
Performance Test, that (a) the Performance Test was completed in accordance with
Annex 19 Testing Protocols and (b) the results from such Performance Test
demonstrate that the performance parameters set forth in the Testing Protocols
have been achieved;

9 

 



“Sufficient Substrates” means substrates having characteristics, ingredients,
composition and quantities in line with the recipes defined by Contractor and
within the permitted deviances indicated in the provisions of Annex 14 “Table of
Quality and Quantity Substrates Deviances”. it being understood that Contractor
is not responsible for supply of Substrates and delay in obtaining Sufficient
Substrates will not result in a delay imputable to Contractor and all deadlines
shall be modified accordingly in the result of a delay from any scheduled due
date for such Principal Permits;

“Testing Protocols” means those protocols pursuant to which the Performance
Tests shall be carried out as further set forth in Annex 18 to this Agreement
(which Testing Protocols shall also include performance parameters that must be
met by the Plant in order to achieve Substantial Completion, such as input
measures of volatile solids and resulting methane product);

“Turnkey Basis” means the Contractor takes total responsibility for the design
and execution of the project. The Contractor carries out all the Engineering,
Procurement and Construction (EPC): providing a fully-equipped facility, ready
for operation at the “turn of the key”;

“Work” has the meaning set forth in Article 2.1 hereof;

“Works Description” means the Description of the Work as defined in Article 2.2
and attached at Annex 1;

“Working Hours” means from 8 am till 5 pm for vehicle movement outside the
buildings otherwise not limited;

“Workflow Plan” means the workflow plan attached at Annex 7 to this Agreement;
and

“Working Day” means a day other than a Saturday or Sunday or a day, which is a
public or bank holiday in the Netherlands for vehicle movement outside the
buildings otherwise not limited.

1.2In this Agreement, unless the context otherwise requires:

1.2.1words in the singular include the plural and vice versa and words in one
gender include any other gender.

1.2.2a reference to a statute or statutory provision includes:

1.2.2.1any subordinate legislation made under it;

1.2.2.2any repealed statute or statutory provision which it re-enacts (with or
without modifications); and

1.2.2.3any statute or statutory provision which modifies, consolidates,
re-enacts or supersedes it whether such statute or statutory provision comes
into force before or after the date of this Agreement;

1.2.3a reference to:

1.2.3.1any Party includes it’s successors in title and permitted assigns;

1.2.3.2a “person” includes any individual, firm, body corporate, association or
partnership, government or state (whether or not having a separate legal
personality);

1.2.3.3clauses and schedules is to clauses of and schedules to this Agreement
and references to sub-clauses and paragraphs are references to sub-clauses or
and paragraphs of the clause or schedule in which they appear; and

1.2.3.4any provision of this Agreement is to that provision as amended in
accordance with the terms of this Agreement.

10 

 



1.3Certain Annexes to this Agreement are being provided after execution.
Contractor and Principal each: (a) acknowledges and agrees that Lender will
require such Annexes to be finalized in form and substance satisfactory to
Lender prior to any advance of funds under the loan documents between Principal
and Lender; and (b) agrees to cooperate in good faith to finalize such Annexes
in a timely manner.

1.4The Preamble of this Agreement is an integral part thereof.

1.5The parties declare that they regard this Agreement as a contract for work on
goods as referred to in Book 7, Title 12, Section 1 of the Dutch Civil Code.

2.SUBJECT OF THE AGREEMENT

2.1The Principal orders from the Contractor and the Contractor agrees to supply,
the design, supply, engineering, permitting (as detailed under the
Responsibility Matrix - Annex 10), procurement, assembly, construction,
installation, commissioning and start-up of the Plant on a turnkey basis at the
Site and the training of Principal’s staff in the operation of the Plant, all in
accordance with the terms of this Agreement (collectively, the “Work”). With
regard to the requirements which are derived from the specific purpose for which
the Works will be used, the parties conclude that they have discussed these
requirements sufficiently prior to signing this Agreement and that the said
requirements are stated in full in this Agreement and its Annexes. The Principal
represents and warrants as of the date of the Full Notice to Proceed that it has
the right to use the Site and to construct the Plant thereupon. For the
avoidance of doubt, it is agreed that the Contractor will not be responsible for
any services or equipment to be provided by the Gas Purchaser in respect of
interconnection to the grid, which shall be described in the Interconnection
Agreement.

2.2Contractor agrees that the Work shall conform with the Scope of Work in Annex
1, the Layout in Annex 2 and the Preliminary Plans and Specifications in Annex
3.

2.3The Contractor represents that it has visited and inspected the Site and has
observed and become familiar with the local conditions under which the Work is
to be performed.

2.4Precedence

2.4.1In the event of contradictions between the individual components of this
Agreement, the Contractor shall notify the Principal as soon as it becomes aware
of such a contradiction, and will seek for an agreed solution with the
Principal. If consent is not reached between the Parties, the following order of
precedence will apply: (i) this Agreement excluding its annexes, (ii) the Scope
of Work in Annex 1, (iii) the Table of Quality and Quantity Substrates Deviances
in Annex 14, (iv) the Responsibility Matrix in Annex 10, (v) Plans and
Specifications in Annex 3, (vi) the Work Flow Plan in Annex 7 and, to the extent
not listed above, the remaining annexes in the order in which they appear in the
Table of Annexes on page 3 above.

2.4.2Changes in the Applicable Law affecting the Work that become effective
after the Effective Date of this Agreement may result in changed specifications
and a changed Contract Price, as shall be agreed by the Parties. In the event
that such changes result in an increase of at least 10% of the Contract Price,
the Principal shall have the right to terminate (by written notice within twenty
(20) Working Days from receipt of notice from the Contractor) this Agreement due
to such price increase, except of an increase of the Contract Price is due to a
change order pursuant to Article 9. If the Principal seeks to use its right of
termination, the Principal shall reimburse the Contractor for proven expenses
incurred to-date, plus 12% of the proven expenses amount as reimbursement of
Contractor overhead costs (which reimbursement shall not include the increase
being sought under the circumstances described in this paragraph). For the
avoidance of doubt, dismantling costs to be incurred by Contractor, if any,
shall be paid on top of the Principal’s reimbursement under this Article. If the
Principal does not terminate the Agreement in strict accordance with the terms
of this paragraph within the specified time, the Parties shall enter into a
Change Order reflecting the mutually agreed upon adjustment to the Contract
Price and the Schedule of Values. The Workflow Plan shall also be amended to
reflect any resulting changes. Notwithstanding anything else to the contrary, if
the Parties are unable to agree the amount of increase in Contract Price to
reflect changed specifications due to changes in Applicable Law, then the
Contractor shall perform such work on a cost-plus basis using a rate of fifteen
percent (15%) profit thereon or Principal arranges payment for such changed or
additional work from sources other than Lender but only if Principal first
obtains the written consent of Lender, not to be withheld or delayed
unreasonably.

11 

 



3.AUTHORITY

3.1Each of the Parties hereby confirms to each other Party that: (i) it has the
requisite corporate power and authority to enter into this Agreement, (ii) its
board of directors, managing member or general partner, as applicable, has taken
all actions required by any Applicable Law to duly and validly authorize and
approve the execution and performance by such Party of this Agreement, (iii) no
other corporate proceedings on the part of such Party are, or will be, necessary
under any Applicable Law to authorize this Agreement, (iv) neither the execution
nor the performance by such Party of this Agreement (a) contravenes or conflicts
with such Party’s memorandum of association or articles of association or any
other governance document, or (b) contravenes or conflicts with or constitutes a
violation of any provision of any Applicable Law binding upon or applicable to
such Party, (v) no agreement to which such Party is a party prohibits or imposes
any constraints on such Party’s power to execute or perform this Agreement or on
such Party’s power to become bound by the terms and provisions of this
Agreement, and (vi) this Agreement has been duly and validly executed by such
Party and assuming the due authorization, execution and delivery by the other
Party, constitutes the legal, valid and binding obligations of the Parties,
enforceable against each of them in accordance with their respective terms,
subject to laws of general application relating to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and rules of law governing specific performance, injunctive relief or
other equitable remedies.

3.2.This Agreement will be valid and in full force from the Effective Date
hereof and the Contractor shall be bound to commence the Work in accordance with
the terms of this Agreement, including but not limited to the tasks specified
under the Responsibility Matrix - Annex 10 hereto. For the avoidance of doubt,
upon the later to occur of the Effective Date, the delivery of the documents
required pursuant to Article 11.1 hereof, the receipt and execution of the
Service, Maintenance and Operation Agreement and the Performance Guarantee
Agreement, Principal Permits necessary to commence work, Principal shall deliver
a Full Notice to Proceed to Contractor and Contractor shall commence the
performance of the Work.

4.CONTRACTOR’S REPRESENTATIONS AND WARRANTIES

Contractor hereby represents and warrants that:

4.1Contractor has the knowledge, skill, financial resources, human resources,
and experience required for the purpose of performing Contractor’s undertakings
pursuant to herein and hereunder and the Contractor shall perform all duties
which by the nature of the Agreement are required by law, good faith or usage;
the Work shall be carried out by Contractor on a turn-key, lump-sum basis in
accordance with the time schedule and performance criteria set forth in this
Agreement, subject to adjustments in the Contract Price and to the Substantial
Completion Date as may be made from time to time, and in accordance with this
Agreement and Applicable Law.

4.2The consideration with respect to the Plant shall, subject to this Agreement,
take into account all risks that may be associated with the Contractor’s duties
pursuant to Article 2.1, which based on the Contractor’s experience might be
involved in such a project, and such agreed Contract Price represents the
Contractor’s acknowledgement of the sufficiency of the consideration for the
Work to be provided with respect thereto.

4.3The Contractor shall, subject to this Agreement, be solely responsible, and
shall bear all liabilities, with respect to the Design, Construction,
Commissioning, start-up, and performance test of the Plant from the commencement
of the Work and until the Substantial Completion Date (including the supply of
all necessary information, documents, materials and assistance in the attainment
of applicable gas production permits and licenses) with respect thereto.

12 

 



4.4The Contractor shall warn the Principal in writing without delay if the Scope
of Work, the Annexes, this Agreement, information provided to the Contractor by
the Principal, the land and/or the water put at the Contractor’s disposal by the
Principal, goods put at the Contractor’s disposal by the Principal, any
variations ordered by the Principal to the Contractor evidently contain or show
such faults or defects that the Contractor would be in breach of the
requirements of good faith if he were to continue the Work without issuing any
warning about such faults or defects.

The contractor will do his best to comply with this responsibility, however if
he fails to identify a problem it is acknowledged that he will not be liable for
any damaging consequences caused by his failure.

4.5The characteristics of the Site stated in the documentation provided by the
Purchaser, as inspected and assessed by the Contractor and\or by professional
experts on its behalf are known to the Contractor, are suitable for the Work and
operation of the Plant and for the provision of all other services of the
Contractor hereunder. If site conditions are found to vary from those details in
the documentation provided by the Purchaser, this shall constitute a Change in
the Works and shall be handled in accordance with Clause 9 of the Agreement.

4.6No proceedings for the bankruptcy, winding up, insolvency, or reorganization
of or for any moratorium or scheme of arrangement or any other similar
proceedings relating to the Contractor, under any Applicable Law, including
according to the country of its incorporation are outstanding, the Contractor is
not insolvent or is not expected to become insolvent under the Laws applicable
to it according to the country of its incorporation.

4.7For the purpose of the Agreement, the Contractor shall be required to have
domicile in the Netherlands if he is not already established in the Netherlands.

5.GENERAL OBLIGATIONS AND AUTHORITY OF THE PARTIES

5.1The Contractor shall exercise the reasonable skill and care to be expected of
a prudent contractor undertaking works similar in size, scope, nature and
complexity to the Work in performance of, and Contractor shall perform, all of
the following:

5.1.1Check all existing Permits (such as Building Permit, Environmental Permit,
Geotechnical Report and any other Permit shared by the Employer prior to
contract signature) and Related Rights with regard to the Plant and determined
that the Contractor is able to construct and perform the Work with respect to
the the Plant in line with the existing Permits and Related Rights. If site
conditions are found to vary from those details in the documentation provided by
the Purchaser, this shall constitute a Change in the Works and shall be handled
in accordance with Clause 9 of the Agreement.

5.1.2The Contractor and its Subcontractors are responsible to obtain all permits
and related rights for construction works of the plant.

5.1.3Apply for and obtain the additional Permits and Related Rights and/or any
amendments of Permits and Related Rights required for the Work and operation of
the Plant.

5.1.4Prepare all documents and\or plans as required in order to perform the
construction work and all its other obligations under this Agreement, and submit
all required material and applications, for the purpose of obtaining the Permits
and Related Rights, through qualified personnel or advisers and in such quality
that is required for the obtainment of the Permits and Related Rights and the
Contractor shall maintain at all times at its own expense the Permits and
Related Rights that are required for the performance of the construction work
under Applicable Law.

5.1.5Take all required safety precautions and measures pursuant to Applicable
Law with respect to the performance of Contractor’s undertakings pursuant to
this Agreement. The Contractor shall be responsible for the compliance with
safety, security and health regulations, all in accordance with Applicable Law.
The Contractor shall be considered to be cognizant of all statutory regulations
and government orders relating to his Work, in so far as these are in force on
the day upon which he submitted his tender. The consequences attached to
compliance with the said regulations and orders shall be for the Contractor’s
account. The consequences of compliance with any regulations of a special nature
shall be for the Contractor’s account, unless it must reasonably be assumed that
he was not required to have knowledge of such regulations.

13 

 



5.1.6Complete the Work in the Site as explicitly specified under this Agreement
in an efficient and professional manner, promptly following receipt of any and
all Permits and Related Rights that are required in full and timely accordance
with the Workflow Plan, subject to adjustments as provided in this Agreement and
good industry practice.

5.1.7Throughout the entire construction period, be fully responsible for all
parts and components, which are delivered to the Site and carry out any action
reasonably required for the safekeeping, security, storage, retrieving and
cataloguing thereof.

5.1.8Transfer the Plant to the Principal subject to, and in accordance with, the
terms and provisions of this Agreement and in accordance with the specifications
set forth in this Agreement.

5.1.9Remove from the Site, within a reasonable time following the Substantial
Completion Date, any instrument, material, part, component, and\or any other
object located in the Site, which was brought to the Site by Contractor and\or
any person on its behalf, including Subcontractors, and which does not form part
of the Plant pursuant to the specifications documents, in such manner that will
enable the proper activation and commercial operation of the Plant pursuant to
this Agreement, to the satisfaction of the Principal.

5.1.10Until the Substantial Completion Date, Contractor will (i) perform the
Work related to the start-up and commissioning of the Plant, including, but not
limited to, feeding-in the substrates (and inoculum) that are supplied by
Principal, (ii) arrange and pay for the provision of electricity, water, fire
protection, sewage and waste disposal services related to the performance of the
Work or any other obligations of Contractor hereunder. (iii) bear and pay 100%
of the costs of the Plant and the Work (such as electricity, water, natural gas
if needed, wastewater disposal, construction waste disposal and other
construction related costs, fuel, consumables). For the avoidance of doubt,
Substrate supply during ramp-up will be supplied by the Employer to the
Contractor free of charge according to a ramp-up schedule which will be prepared
by the Contractor (in the format as attached as Annex 23). In this connection,
it is agreed and understood that (i) Principal shall not be required to
participate in or incur any cost or expense in respect of the Plant or the Work
(with the exception of any specific provision stated in this Agreement) until
Substantial Completion has been achieved and (ii) Contractor shall be entitled
to receive any and all revenues to be generated from or in respect of the Plant
until the Substantial Completion Date. Principal shall promptly remit to
Contractor any such revenue

5.1.11Perform ongoing quality tests in accordance with the Testing Protocols,
with respect to the works carried out thereby and\or by any Subcontractor in
accordance with the provisions of this Agreement

5.1.12Carry out the Work in compliance with Applicable Law. The Contractor shall
also comply with all of its requirements set out in Annex 7.

5.1.13If the Contractor or its affiliate is not or ceases to be the party
operating the Plant pursuant to the Service, Maintenance and Operation
Agreement, provide the Principal and its personnel (up to 5 people) with
training and instruction enabling them to fully and safely operate the Plant
after the Substantial Completion Date in compliance with Applicable Law and to
perform the Operation Services as such term is defined in the Service,
Maintenance and Operation Agreement. Such training shall be at Contractor’s
expense, last up to three months and fully take place either prior to the
Substantial Completion Date or prior to the date on which Contractor ceases to
be the party operating or to operate the Plant (whichever the case may be).

14 

 



5.1.14Provide the Principal with detailed instructions necessary for the proper
and safe use of any materials and/or equipment and/or components supplied and/or
used in the Plant and which are necessary to ensure the proper and safe
operation of the Plant.

5.1.15Give all the notices for inspections necessary for the proper execution
and completion of the Work pursuant to this Agreement.

5.1.16Deliver the Plant on a Turnkey Basis when it is operating and after it has
achieved Final Completion.

5.1.17Enter into or cause an affiliate to enter into the Service, Maintenance
and Operation Agreement; enter into or cause an affiliate to enter into the
Performance Guarantee Agreement; and deliver an insurance policy on the date on
which the Performance Guarantee Agreement becomes effective in accordance with
its terms, issued by an insurance company acceptable to both Principal and
Lender, in support of its obligations with respect to the Performance Guarantee
set forth in such Performance Guarantee Agreement.

5.1.18Maximize the use of equipment for which there is availability of support
and spare parts on the open market on commercially reasonable terms and timing.
The Contractor declares that the List of Spare Parts as attached to the Service,
Maintenance and Operation Agreement under Annex 17 covers the required spare
parts to be used during the first year of operation as long as the feedstock is
in compliance with the characteristics described in Annex 14.

5.1.19Cooperate with the Principal and its nominated parties such as the
financing entities in addition to Article 5.3.4 below:

a.enable third party engineering inspections during normal business hours; and

b.provide information and data on the Work progress if requested.

5.2The Principal shall exercise reasonable skill and care to be expected of an
experienced principal with respect to similar projects, helping the Contractor
to meet his obligations.

5.2.1Principal has the right to issue the partial “note to proceed” for detail
design of the facility after signing the EPC agreement and before financial
closing. Contractor should provide to Principal the cost of the detail design
work. Principal will compensate Contractor for the detail design work after the
financial closing and according to the schedule of project payments. If for some
reasons the financial closing of the project is not achieved, the Principal has
right to terminate the design work and compensate Contractor for the completed
work proportionally according to the cost of the design work.

5.2.2The Principal shall ensure that all their obligations with respect to
feedstock supply, digestate off-take, utility connections and the Gas Off-Taker
Agreement (GOA) are in place before the plant is wet commissioned and gas
production in initiated. If these are not in place, the Prinipal will not be
able to remit the revenues to the Contractor as per clause 5.1.10 above. In this
case, the Contractor will suspend commissioning and shall be entitled to claim
Stand-By Costs (as defined in Article 1 of the Agreement). The liquidated
damages calendar shall be suspended for the duration of any such suspension.

15 

 



5.3Quality and Description

5.3.1Insofar as the brand of the materials and components to be used in the Work
and/or in the Plant has not been specified in the Works Description, the
Contractor shall choose such new, unused materials and components provided that
they are in conformity with the Works Description, are recognized and accredited
in the Biogas industry or have similar or better technical characteristics or
are of the same or a higher standard than those materials and components
included in the Works Description. Notwithstanding the above, the brand of
materials and components (to the extent not specified in the Works Description)
to be used in the Work and/or in the Plant shall, be approved in advance and in
writing by the Principal. The Principal will have five (5) Working Days after
receipt of the relevant information to make such approval. If the Principal does
not approve the materials or components based on technical reasons or other
reasons with clear direct negative impact on the Works, within the said period,
then the Contractor shall propose alternative components. The Contractor may
replace material or components without waiting for Principal approval if they
deem such replacement is time-critical (e.g. to ensure ongoing operations) –
this will be done at the Contractor’s risk as Principal approval shall still be
required in accordance with this Sub-Article. For the avoidance of doubt, it is
agreed that such approval will not relieve the Contractor from any
responsibility or liability arising from the brand of materials and components,
except for components, which based on the Contractor’s sole discretion are
irreplaceable or mandatory for the Site performance. All materials and
components specified in the Works Description shall also be new, unused
materials and components.

5.3.2The Contractor shall use the standard of reasonable skill and care to be
expected of a prudent contractor undertaking works similar in size, scope,
nature and complexity to the Work hereunder to verify that the Work shall:

5.3.2.1Conform strictly with the quantity, specifications, quality and
description of the Work detailed in the Works Description and with all
requirements of Applicable Law;

5.3.2.2Be of sound materials and workmanship;

5.3.2.3Be in strict compliance with the Plans and Specifications referred to in
this Agreement and as set forth in the Works Description, including but not
limited to Annexes 1 and 3;

5.3.2.4Comply with the high standard of performance specified in this Agreement.

5.3.3All Work under this Agreement shall be performed by suitably qualified and
competent personnel.

5.4Representatives of the Parties

5.4.1Each Party shall designate a person who will represent it in all contact
with the other Party. All communications between such designated person and the
other Party will be deemed as carried out between the Parties themselves.

5.4.2The Parties hereby state that their designated representatives set out in
this Agreement have the authority to act on their behalf in all matters
concerning this Agreement. Each Party may, by giving at least three (3) days
prior written notice to the other Party, replace its representative.

5.4.3The representative may delegate specific tasks to one or more persons
appointed by the representative or deputy. In any such case, the other Party’s
representative shall be notified of the authority given to such appointed person
or persons.

5.4.4The representatives of the Principal shall be afforded access to the Site
during Working Hours. The same access shall be afforded to the persons
authorized by the Principal’s representatives prior to the Substantial
Completion Date or to the Contractor’s representatives following the Substantial
Completion Date.The Principal’s representative or any person authorized by him
to access the Site shall comply with reasonable instructions or directions,
provided that the Principal and any of its representatives will follow all the
health and safety regulations as instructed by the Contractor.

16 

 



5.5Subcontracting

5.5.1Contractor shall be entitled to perform part, but not all, of the Work
pursuant to this Agreement, through subcontractors that shall be: (a) hired by
Contractor; and (b) have the knowledge, skill, financial resources, human
resources, and experience required for the purpose of performing the tasks
assigned thereto in a professional manner and in accordance with good industry
practice (each, herein, a “Subcontractor”). The Contractor shall notify the
Principal in writing (by normal or electronic mail) of each and any
Subcontractor they intend to select (“Subcontractor Appointment”). The Principal
shall respond to any notice of Subcontractor Appointment within seven (7)
business days and approval shall not be withheld unless the Principal has clear
evidence that the proposed Subcontractor is unable to fulfil their appointed
tasks. If the Principal does not respond to a Subcontract Appointment within the
agreed timeframe then it shall be deemed to have been approved. The Principal
and Lender’s Engineer shall have the right to disapprove any Subcontractor and
demand the dismissal and/or replacement of a Subcontractor whose work quality
and ability to meet deadlines the Principal has justified reasons to doubt. The
Contractor shall remain fully responsible to the Principal in respect of such
subcontractors.

5.5.2The Contractor shall use reasonable efforts to integrate similar terms and
conditions as detailed under this Agreement into the subcontracts entered with
its Subcontractors. The Contractor shall be responsible to the Principal for the
acts and\or omissions of its Subcontractors and\or any employee thereof with
respect to the delivery and performance of this Agreement, to the same extent as
the Contractor is responsible to the Principal for the acts and\or omissions of
the Contractor and its employees and as if such act and\or omission was taken or
omitted, as applicable, by Contractor and\or any employee thereof. Entry into
any subcontract shall not relieve the Contractor of any of its obligations under
this Agreement, including the obligations to perform the Work in accordance with
this Agreement.

5.5.3Without limiting the scope of Contractor’s liability under Article 5.4.2
hereof, the Contractor further agrees to use reasonable efforts to obtain from
its Subcontractors similar warranties to those required from the Contractor
under this Agreement.

5.5.4Whenever possible, The Contractor shall provide the Principal with lien
waivers from each Subcontractors (in each case, prior to such Subcontractors
undertaking any work on the Plant), effectively waiving the Subcontractors’
rights to claim any liens or encumbrances on the Plant and especially “het recht
van retentie” of the Contractor and subcontractors.

5.6Reviewable Design Documents

5.6.1The Contractor shall, in accordance with the Workflow Plan, issue to the
Principal the Reviewable Design Documents (RDD) listed in Annex 16 for review
and approval. The Principal or its engineers shall provide a full response with
seven (7) working days of receipt of any RDD and approval shall not be withheld
unless the Principal has clear evidence that the design fails to meet the
requirements of this Agreement. If the Principal does not respond to an RDD
within the agreed timeframe then it shall be deemed to have been approved. For
the avoidance of doubt, the Principal’s approval of any design document –
whether actually or deemed – shall not release the Contractor from meeting any
of their obligations under this Agreement.

6.CONTRACT PRICE

6.1The Contractor will be entitled to receive from the Principal the sum of €
22,500,000 (Twenty Two Million and Five Hundred Thousand Euros) exclusive of VAT
(the “Contract Price”) for the performance of the Work in accordance with this
Agreement. The Contract Price is a fixed lump sum price and is not subject to
any changes except as otherwise provided in this Agreement.

6.2Subject to the terms of this Agreement, the Principal shall pay the
Contractor the Contract Price as comprehensive, exhaustive, full and complete
consideration for the fulfilment of its obligations under this Agreement.

6.3The Contractor declares that the Contract Price set out under this Agreement
is sufficient to fulfil its obligations as detailed under this Agreement and in
the Works Description in Annex 1 hereto, based on the Applicable Laws in effect
on the date of this Agreement.

17 

 



6.4For the avoidance of doubt, any payments made by the Principal under this
Agreement shall not constitute a waiver of claims by the Principal or relieve
the Contractor in any manner whatsoever of any of the Contractor’s obligations
under this Agreement.

7.INVOICING AND PAYMENT

Payments to Contractor shall be made as follows:

7.1The Schedule of Values, attached hereto as Annex 8, establishes the portion
of the Contract Price payable in respect of each Payment Amount listed therein
(subject to permitted adjustments under this Agreement). The Milestone Payment
Schedule is intended to apportion the Work into, and is in sufficient detail to
permit the Principal to evaluate, Contractor’s application for payment by the
element of the Work to be furnished by each Subcontractor and by Contractor, the
cost for such milestone , and such other details as agreed to by the Parties.
The Milestone Schedule shall be a basis for evaluating Contractor’s application
for payment.For the avoidance of doubt the Contractor shall be entitled to claim
for any proportion of any Contract Price element listed in the Milestone
Schedule which is completed on the the basis of supporting evidence. `Subject to
the provisions of this Article 7, as and when the relevant Payment Amount is
due, Contractor shall submit, for each milestone payment an application and
payment request in form and substance satisfactory to Principal, executed by a
representative of Contractor, which shall request payment for all Work which has
been performed and completed as of the date of the application and payment
request and shall be supported by such evidence as Principal shall reasonably
require, including monthly progress photos, periodic status reports and a
monthly updated construction schedule (collectively, an “Invoice”) to Principal
for all payments due in relation to all Payment Amounts payable to Contractor at
such time. Principal shall use its reasonable efforts to provide Contactor
advance, detailed and prompt, written notice as to the form and substance of the
evidence to be required in support of each Invoice. If Principal is unable to
provide comprehensive information in advance of each Invoice, Principal shall
nonetheless provide as much information as possible and as early as possible.

7.2In order to verify the progress made by Contractor in connection with any
Invoice submitted by Contractor, Principal and Lender’s Engineer shall have the
right to inspect the Work or any part thereof that Principal or Lender’s
Engineer reasonably requests; provided, however, that such inspections shall not
delay payment by Principal to Contractor of any undisputed amount set forth on
an Invoice. Principal shall only be entitled to withhold disputed amounts if it
disputes the amount due reasonably and in good faith and it provides Contractor
with a detailed written statement of the basis of the dispute at least fifteen
(15) days from receipt of the Invoice.

7.3On or about the fifth (5th) Working Day of a relevant month after Contractor
receives the Full Notice to Proceed, Contractor shall electronically deliver to
Principal an Invoice for the Work for the corresponding portion of the Contract
Price in the Milestone Schedule

7.4Each Invoice shall include an executed Conditional Waiver and Release from
Contractor and each Subcontractor performing Work for which payment is being
sought in Contractor’s invoice in the form of Annex 20 hereto.

7.5Contractor understands and agrees that any Invoice that is inaccurate or not
in accordance with this Article 7 shall not constitute a valid request for
payment. Principal shall notify Contractor of any deficiencies in an Invoice
within the relevant payment period.

7.6Within fifteen (15) days after Principal receives an Invoice and all
accompanying documentation required by this Article 7, Principal shall notify
Contractor concerning any dispute over the accuracy and entitlement to the
amount of the submitted Invoice and the basis for such dispute. If Principal has
not notified Contractor within fifteen (15) days after Contractor has provided
such invoice of any good faith objection thereto, Principal shall be deemed to
have approved such Contractor’s Invoice for purposes of making payment under
this Article 7 but, as noted in Article 6.4 hereof, any payments made by the
Principal under this Agreement shall not constitute a waiver of claims by the
Principal or relieve the Contractor in any manner whatsoever of any of the
Contractor’s obligations under this Agreement. Principal shall only be entitled
to withhold disputed amounts if it disputes the amount due reasonably and in
good faith and it provides Contractor with a detailed written statement of the
basis of the dispute and the proposed amount to be withheld or suspended at
least fifteen (15) days from receipt of the Invoice. Disputed amounts that are
wrongly withheld by the Principal for a period longer than 30 days after receipt
of the invoice will bear interest at the prime rate as on 30 days after the date
that payment was due, plus one and a half percent (1.5%) per annum, until paid,
but not to exceed the maximum rate permitted by Applicable Law (the “Contract
Interest Rate”). In case of any disagreement in respect of a disputed invoice
that is not resolved between them in a timely manner, the Parties shall refer
such disputed invoice to the Ruler for final and binding adjudication.

18 

 



7.7Payments.

7.7.1Principal shall make payment to Contractor for the full undisputed amount
specified in each Invoice, except as set forth in the following sentence, no
later than thirty (30) days following the date of its receipt of Contractor’s
Invoice and supporting documentation in the manner and detail and at the time
required pursuant to this Article 7. Contractor acknowledges and agrees that
Principal shall be entitled to withhold ten percent (10%) of the amount on each
Contractor’s Invoice up to Substantial Completion of the Plant (the
“Retainage”). For the avoidance of doubt, the Retainage will be released
together with Payment for Substantial Completion Milestone according to Annex 8:
Schedule of Values.

7.7.2In addition to the Retainage, Principal may withhold payment of all or part
of any Invoice to such extent as may be necessary to protect itself from loss
caused by:

(a)a claim filed by a Subcontractor or supplier, provided that Contractor is
allowed the opportunity to provide a bond or other assurance reasonably
acceptable to Principal in lieu of such offset;

(b)a Contractor default which has occurred and is continuing; and

(c)Principal shall notify Contractor of such withholding and the grounds
therefor and when such grounds are removed or Contractor provides other
assurance reasonably satisfactory in form and substance to Principal that
payment will be made of the amounts withheld. When deemed reasonable by
Principal and after providing Contractor with reasonable notice and an
opportunity to cure, Principal may use such funds to rectify the situation
giving rise to the withholding of funds. All claims and other disputes shall be
handled in accordance with this Agreement and be resolved before final payment
hereunder shall be due or payable to Contractor.

7.7.3All payments to be made to either Party under this Agreement shall be paid
in Euro’s and shall be paid electronically (by means of ACH or wire) in
immediately available funds. All payments for undisputed amounts referenced in
each Invoice shall be due within thirty (30) days of the paying Party’s receipt
of the other Party’s Invoice (each, an “Invoice Payment”) or, if such date is
not a Working Day, on the immediately succeeding Working Day, to such account as
may be designated by each Party from time to time by notice to the other Party;
provided, however, that banking transfer instructions have been provided by the
invoicing Party to the paying Party at least five (5) Working Days before the
first payment of the paying Party is due and payable.

7.7.4Any undisputed payment that is delinquent by more than five (5) Working
Days, shall, beginning on the next calendar day, bear interest at the prime rate
as on the date that payment was due, plus one and a half percent (1.5%) per
annum, until paid, but not to exceed the maximum rate permitted by Applicable
Law (the “Contract Interest Rate”). The payment of interest unaccompanied by
payment of the delinquent payment shall not excuse or cure any default or delay
in such payment. Contractor shall be responsible for paying all Subcontractors
in connection with the Work completed by such Subcontractor.

19 

 



7.7.5Final Invoice. On or after the date on which Contractor delivers to
Principal the Final Completion Certificate, Contractor shall submit a final
Contractor’s Invoice (a “Final Contractor’s Invoice”) which shall set forth all
amounts due to Contractor that remain unpaid in connection with the Work
(including the aggregate balance of the Retainage). Within fifteen (15) days of
Final Completion as confirmed in the Final Completion Certificate issued
pursuant to Article 7.7.7 below, Principal shall pay to Contractor the amount
due under such Final Contractor’s Invoice (“Final Payment”). The Final
Contractor’s Invoice shall include an executed Conditional Waiver and Release
from Contractor, Conditional Waiver and Releases from all Subcontractors who are
to be paid with proceeds of such Final Payment and Unconditional Waiver and
Release from all other Subcontractors, in each case, in the form of Annex 21
hereto. Within fifteen (15) days after Contractor receives the Final Payment,
Contractor shall deliver an executed Unconditional Waiver and Release from
Contractor and all its Subcontractors, in each case, in the form of Annex 20
hereto.

7.7.6Upon Final Completion of the Plant, Principal shall disburse the aggregate
balance of the Retainage to Contractor upon having received or verified the
following:

(a)Punch List Items. Contractor shall have completed the Punch List Items to the
reasonable satisfaction of Principal;

(b)Final Completion. The Plant shall have achieved Final Completion;

Contractor shall have executed and delivered to Principal a Certificate of Final
Completion; Principal shall have executed and delivered to Lender such
Certificate of Final Completion; and Lender’s Engineer shall have confirmed the
occurrence of Final Completion by his countersignature of the Certificate of
Final Completion.

7.7.7Disputes Regarding Payments. Subject to Contractor’s rights and remedies
under this Agreement, failure by Principal to pay any amount disputed in good
faith until resolution of such dispute in accordance with this Agreement shall
not alleviate, diminish, modify nor excuse the performance of Contractor or
relieve Contractor’s obligations to perform hereunder. Contractor’s acceptance
of any payment (including Final Payment), and Principal’s payment of any amount,
shall not be deemed to constitute a waiver of amounts that are then in dispute.
Contractor and Principal shall use reasonable efforts to resolve all disputed
amounts reasonably expeditiously and in any case in accordance with the
provisions of Article 30. No payment made hereunder shall be construed to be
acceptance or approval of that part of the Work to which such payment relates or
to relieve Contractor of any of its obligations hereunder. Contractor shall have
the right to suspend performance of the Work, without penalty, if Principal
withholds at any one time more than EUR 500,000 It is also understood that this
suspension of work delays the substantial and final completion dates and thus
the liquidated damages calendar. In the event a disputed amount is withheld by
Principal and is later determined that such withholding was not warranted
Principal shall pay such withheld amount promptly along with interest at the
rate set forth in Article 7.7.4. In the event that it is later determined that
such withholding was warranted, in addition to any other remedy Principal may
have, Contractor shall pay Principal Delay Liquidated Damages if applicable.

7.7.8Stand-By Costs, as defined within Article 1 of this Agreement, shall not be
subject to retainage or withholdings

8.TIME

Workflow Plan

8.1The Work shall be carried out in accordance with the Workflow Plan as well as
the agreed milestones subject to any amendment to that Workflow Plan in
accordance with the terms of this Agreement. The Workflow Plan shall present the
planned course of the Work including the design, the permitting, the
construction, the commissioning, the Performance Test of the Plant and the
training of Principal’s personnel.

20 

 



8.2The commencement of the Work pursuant to the Workflow Plan is expressly
conditioned upon the Principal having submitted to the Contractor the Principal
Permits that are required under Applicable Law for such Work to be commenced by
Contractor.     8.3The date on which the Plant will undergo a successful
Performance Test will be not later than 20 months following the Starting Date Of
Construction subject to any extension of this date to which the Contractor may
be entitled pursuant to any Events of Force Majeure, to Principal’s delays and
to any other terms of this Agreement.



Delay

8.4The Contractor shall be entitled to a reasonable extension of time in which
to complete the Work and a reasonable extension to any dates in the Workflow
Plan (and an extension to the date specified in Article 8.3) if the reason for
the Contractor being delayed in carrying out the Work is an Event of Force
Majeure pursuant to this Agreement and/or one or more of the following
circumstances:

8.4.1Any impediment, prevention, default or non-cooperation, whether by act or
omission, by the Principal or any of the Principal’s employees or agents, or any
other person or entity for whose acts the Principal may be liable;

8.4.2Delays in the delivery of goods and/or services and/or the substrates as
specified under Annex 2 and Annex 6 and/or documents and/or information as
required under this Agreement by the Principal

8.4.3Failures or delays made by the authorities to issue or grant Permits and
Related Rights unless such failure or delay has occurred solely due to the
Contractor’s failure to meet their specific obligations in respect of Permits
and Related Rights as detailed in Article 5 of this Agreement.;

8.4.4Failure by the Principal to fulfill their obligations under this Agreement
with respect to feedstock supply, digestate off-take, utility connections or Gas
Off-Taker Agreement (GOA)Denial of access to the Site to the Contractor;

8.4.5A failure of the Principal or its engineers to respond to a Reviewable
Design Document or Subcontractor Appointment in accordance with the requirements
of, or within the specified timeframes for response, set out in Article 5 of
this Agreement.

8.4.6Incorrect or missing documents submitted by the Principal after being
requested by the Contractor, which are necessary for a proper evaluation of the
Work and the risk evaluation involved with the construction of the Plant. The
necessary events or documents include but are not limited to the following:

8.4.6.1The approval of the Layout (Annex 2)

8.4.6.2Drawing with connections for water and electricity to and at the Site

8.4.6.3The Principal’s obligation to supply substrates (Annex 14)

8.4.6.4Building interruptions imposed by the authorities having jurisdiction
over the Work, unless such interruptions have been imposed due to the
Contractor’s fault.

8.4.6.5Delays pursuant to Article13.4 of this Agreement.

8.4.6.6suspension of the Work by the Contractor in accordance with Article 7.7.8
of this Agreement.

8.4.6.7Any change to the Work, the Plant or the subject matter of this Agreement
requested by the Principal to the extent such delay is expressly set forth in
the applicable Change Order;

21 

 



8.4.6.8Exceptionally adverse weather conditions, which make the continuation of
Work on site impracticable or impossible from objective reasons including any
weather condition that requires and/or necessitates the temporary suspension of
activities due to applicable safety regulations;.

8.4.6.9civil commotion, riot, war sabotage or the use or threat of terrorism
and/or the activities of the relevant authorities in dealing with such event or
threat;

8.4.6.10The exercise after the date of this Agreement by any governmental body
of any statutory or regulatory power which completely prevents the performance
of the Work.

8.4.6.11Delays in obtaining the Permits and Related Rights (excluding Principal
Permits) due to the reasons beyond the Contractor’s influence or responsibility.

8.5.In the event that the Contractor is delayed in carrying out the Work due to
any event specified in Article 8.4 the Contractor shall issue a notice to the
Principal specifying the cause or causes of delay and if practicable in such
notice or as soon as reasonably practicable thereafter, give particulars of the
expected effects including the expected duration of delay.

8.6Following receipt of the Contractor’s notice under Article 8.4, the Principal
shall give an extension of time by fixing such later date for completion of the
Work and for any dates in the Workflow Plan as reasonably required for the
Contractor to complete the Work; notwithstanding the aforesaid, the Contractor
shall use its best efforts in order to complete the Work according to the
original schedule regardless of any delay and\or extension pursuant to this
Agreement. For the avoidance of doubt, this Article 8.6 does not preclude
recovery of monetary damages by Contractor.

9.CHANGES AND ADDITIONAL WORK

9.1In any case where, after the signing of this Agreement, the Principal
requests the Contractor to make any changes in the Work and/or to perform any
additional work and/or to provide any additional equipment, the Principal will
inform the Contractor in writing of the intention and/or the necessity to do so
(a “Proposed Deviation”). Changes in the Work resulting from the Contractor
encountering conditions at the Site that are subsurface or otherwise concealed
physical conditions that differ materially from (i) representations made by the
Principal in this Agreement and/or (ii) those indicated in the reports attached
to this Agreement shall be considered as changes to be addressed in this Article
9.

9.2Upon receipt of a Proposed Deviation, and as soon as practically possible,
the Contractor shall prepare and submit to the Principal: (i) a description of
the works required in order to implement the Proposed Change Order; (ii) the
Contractor’s proposals for any necessary modifications to the specifications
documents and the Workflow Plan, if any, or to any of the Contractor’s
obligations under this Agreement; and (iii) if the Contractor is of the view
that the Proposed Deviation will result in an increase or decrease in the
Contract Price, its proposed adjustment to the Contract Price, payment schedule
and the extended Workflow Plan (the “Proposed Change Order”).

9.3The Principal may approve the Proposed Change Order in its sole discretion by
providing the Contractor with a signed version thereof (a “Change Order”), and
the Contractor shall be bound to carry out the Change Order as if the provisions
of such had been incorporated into this Agreement. All changes resulting from
the Change Order, with respect to any adjustment to the Contract Price, the
Workflow plan, the penalties, Substantial Completion Date, or passing the
Performance Test shall be adjusted accordingly

9.4The price of any changed or additional work within the scope of this Article
9 shall be on a lump-sum fixed price agreed upon by the Parties in writing;
provided that, if the Parties are unable to agree on a fixed price for such
changed or additional work and Lender consents in writing to a cost plus
arrangement with respect to such changed or additional work or Principal
arranges payment for such changed or additional work from sources other than
Lender, then the Contractor shall perform such work on a direct cost-plus
fifteen percent (15%) basis thereon.

22 

 



10.ADDITIONAL CONTRACTOR’S DUTIES

10.1Substantial Completion Date as detailed under Article 12 below shall occur
not later twenty (20) months following the Starting Date of Construction unless
such date has been extended in writing in accordance with the terms hereof,
including without limitation because of any Events of Force Majeure or a delay
caused by Principal.

10.2Documentation. The Contractor shall provide the Principal with two (2)
written copies and one electronic copy of the Manual of Operation for the Plant
(the “Manual”). The Manual will be drafted in English. The Manual will contain
all information, descriptions and diagrams with sufficient details to make it
possible for the Principal to operate and maintain the Plant. The Manual will
also include spare part lists in the English language.

10.3Insurance

The Contractor shall purchase and maintain with a reputable insurance company or
companies such insurance policies as are set forth below and in Annex 9 for the
duration of its activity at the Site and until the Substantial Completion Date.
This Annex 9 contains the required insurance policies and an indication of the
limits of liability and coverage as specified or required by law, as will be
provided by an insurance company recommended by the Lender. For the avoidance of
doubt, this does not force or oblige the Contractor to acquire these policies
from this insurance company. aslong as any loan documents are in effect between
Principal and Lender, Contractor’s insurance must be at least as protective of
Lender’s rights as the requirements set forth in Annex 21 in the Sections titled
therein as “Applies to all Insurance Policies – General Conditions” and
“Specific Insurance Policy Requirements - During Assembly/Packaging/Construction
Loan Phase” (“Lender Minimum Insurance Requirements”). In the event of any
conflict between the terms of the Lender Minimum Insurance Requirements and the
terms of this Article 10.3, the terms of the Lender Minimum Insurance
Requirements shall control. Contractor shall maintain any insurance policies and
coverage as customarily maintained by a prudent contractor. For the avoidance of
doubt, all insurance policies shall be issued by a reputable insurance company
with coverage in the Netherlands reasonably acceptable to the Principal and such
policies shall contain the usual market terms as used in construction projects
in the Netherlands. If Lender’s demands are not known at the time of signing and
these increase the insurance cost of the Contractor. These costs will be passed
through to the Principal.

10.4Upon commencement by the Contractor of its Work on the Site, the Contractor
shall have the overall sole responsibility for the Site and the Contractor shall
ensure the proper organization of the Work on the Site and compliance with all
relevant health and safety requirements under Dutch Law and with due observance
of the provisions included in Annex 11 (health and safety).

10.5At any stage of the Work and/or after the Substantial Completion Date, the
Contractor shall support the Principal and provide it with any information,
documentation or other assistance, as may be reasonably necessary for regulating
the relations with authorities having jurisdiction or other third parties, in
particular, during the process of applying for Principal Permits.

10.6The Contractor shall inform the Principal regularly on the progress of the
Work and, upon reasonable demand by the Principal, the Contractor shall submit
documents and information related to the Work and/or this Agreement. The
Contractor shall comply with the requirements included in Annex 10 –
Responsibility Matrix.

23 

 



10.7Performance Bonds/Guarantee

As security for the fulfilment of Contractor’s obligations regarding the
realization of the Works and for the fulfilment of his obligations regarding the
realization of the long-term maintenance services and payment by the Contractor
of any amount due to Principal pursuant to this Agreement the Contractor will
provide the Principal with the following performance bonds and Guarantee which
can be called on demand by the Principal, issued by a surety in the format as
attached to this Agreement as Annex 12 and Annex 13. The performance bonds shall
be governed by Netherlands law, and are only to secure the performance of
Contractor’s obligations as it relates to this Agreement.

•Design-Build Performance and Payment Bond provided by the local site contractor
(“Site Contractor”) in an amount equal to 100% of the value of their scope of
the Agreement, to be issued within 3 weeks from the date of the agreement with
the Site Contractor, and to be valid until the contractual date of completion
and acceptance of the Works.

•Design-Build Performance and Payment Bond provided by Anaergia, in an amount
equal to 100% of the balance of the Works value (calculated as the contract
price for the Works less the value of the Site Contractor scope), to be issued
within 3 weeks from the date of this Agreement, and to be valid until the
contractual date of the completion and acceptance of the Works.

•Maintenance Performance bond provided by Anaergia, in an amount equal to 100%
of the value of the annual maintenance and operation work (excluding pass
through costs), to be issued upon the completion and acceptance of the Works,
valid for one year and extended, renewed or replaced, so that it remains in
effect until the end of the long-term maintenance period.

Notwithstanding any Contractor cure rights in any other parts of this Agreement,
if the Principal plans to invoke the security, the Principal shall first notify
the Contractor by registered letter with details of the Contractor default. 
Contractor shall have thirty (30) days from the receipt of such notice to cure
applicable defaults detailed in the Principal’s notice. Should the thirty (30)
day cure period expire and such default(s) continues uncured, the Principal
shall be entitled to invoke the security, unless the Court of Arbitration for
the Building Industry or the Dispute Adjudication Board rules otherwise in a
dispute to be filed by the Contractor within 14 days of dispatch of the
notification referred to in this paragraph.

The Design-Build Performance and Payment Bonds shall remain valid until the
actual date of completion and acceptance of the Works, after which they
terminate, on the understanding that, in the event of minor defects, the
security can be reduced in value to reflect the cost of fixing the defects and
shall remain valid until the Contractor has corrected the defects. Principal
will not unreasonably withhold acceptance of the Works.  If the Principal is of
the reasonable opinion that defects are to be corrected, the security shall
remain valid until the Contractor has met his obligations.

11.PRINCIPAL’S DUTIES

11.1Preliminary Contracts. To enable the Contractor to erect the Plant, the
Principal will at its own expense, before the Contractor starts the erection of
the Plant supply the Contractor with copies of the signed contracts for the
purchase of the Site, the GOA and the supply of substrates. These contracts must
be sufficient to build and operate the plant as detailed in this Agreement.

11.2The Principal will provide the Contractor reasonable and unhindered access
to the Site 24/7 for 365 days per year, in such condition as will enable the
Contractor to construct the Plant pursuant to this Agreement.

11.3Access to the Site, Storage

11.3.1The Principal will provide the Contractor and its employees and
Subcontractors and consultants with unlimited access to the Site during all the
phases from the start of the Work and until the Substantial Completion Date.

11.3.2The Principal will provide access to the Site suitable and sufficient for
deliveries by trucks and trailers with up to 45-ton load capacities.

11.4All of the tasks which are indicated in the Responsibility Matrix - Annex 10
- as the Principal’s duties will be provided by the Principal at its own expense
and within the time frame as specified in the Workflow Plan - Annex 7.

24 

 



11.5Substrates quality and characteristics

11.5.1The Principal undertakes to supply the Plant with Sufficient Substrates,
including inoculum as required for the commissioning start up of the Plant. Any
deviation from the quantities, characteristics, ingredients and composition of
the recipe prepared by Contractor not in line with the indicators stated under
the “Table of Quality and Quantities Substrates Deviances” attached under Annex
14, by mass or by each of the specifications as detailed under such Annex, must
be approved in writing by the Contractor prior to such change. If written
approval is not provided by the Contractor, the Plant will be considered as
operated not in line with the Manual.

11.5.2Two months prior to Commissioning, the Principal shall provide the
Contractor with samples of the substrates to be fed-in and the Contractor shall
prepare in consultation with the Principal the initial feed-in recipe to be used
during the feeding-in and the Commissioning of the Plant. Such initial feed-in
recipe shall be consistent with the samples of substrates previously provided by
Principal, so long as such samples are in line with the provisions of Annex 14.
Principal shall supply Sufficient Substrate for the commissioning of the Plant
in accordance with the initial feed-in recipe prepared by Contractor. If such
substrates are not Sufficient Substrates, Contractor might refuse to perform the
Commissioning or shall amend the level of the Performance Test to be reached
under Article 12 below and the respective indicators thereof.

11.5.3If at anytime the Contractor is idle, waiting for the Principal to provide
permits, substrate or anything else related to Principal responsibility that is
required to finish the work, Principal agrees to pay the Contractor for
itsStand-By Costs as per the definition set out in Article 1 of this Agreement.
. In this event, the Liquidated Damages calendar is suspended until the
situation is corrected by the Principal.

12.COMMISSIONING AND DELIVERY

Mechanical Completion

12.1When Contractor believes Mechanical Completion has occurred, Contractor may
execute and submit to Principal a Certificate of Mechanical Completion in the
form attached as Annex 13B. Within 10 Working Days thereafter, the Contractor
and Principal will meet to conduct a technical inspection of the Plant to
evaluate whether Mechanical Completion of the Plant has been achieved. Within 10
Working Days of any such inspection, Principal shall: (a) reject the certificate
if all conditions to Mechanical Completion have not been achieved and provide
written notice to Contractor of all unfinished or deficient Work (“Notice of
Deficiencies”) which must be completed as a precondition to the Plant achieving
Mechanical Completion; or(b) issue the applicable Certificate of Mechanical
Completion executed by both Principal and Lender’s Engineer, stating the date on
which Mechanical Completion has occurred.

12.2Where the Contractor’s submission of a certificate is rejected by the
Principal or Lender in accordance Article 12.1(a), Contractor will use its best
efforts to remedy, repair and/or complete all incomplete Work needed for the
Plant to achieve Mechanical Completion within a reasonable time thereafter (but
not to exceed 60 days from the date Principal provided the first Notice of
Deficiencies) and inform Principal when Contractor believes the deficiencies
have been corrected, at which time the procedure described in Article 12.1will
be repeated (as many times as is necessary) until the Certificate of Mechanical
Completion is executed by both Principal and Lender; provided, however, that if
the Principal and Lender have not executed the Certificate of Mechanical
Completion within 60 days from the date of Principal’s first Notice of
Deficiencies, because of Contractor’s negligence or inability to correct the
problem, the Principal shall be entitled to engage one or more third parties to
perform any work or repairs required to cause the Plant to achieve Mechanical
Completion, and any costs to be incurred thereby shall be paid for by Contractor
or deducted from what is owed to Contractor.

12.3The Parties expressly agree that all of the following are conditions
precedent to the Plant achieving Mechanical Completion:

12.3.1Construction of the Plant has been completed in accordance with the Plans
and Specifications;

25 

 



12.3.2All equipment and other components of the Plant, including the Gas Upgrade
System, has passed all standard and required electrical testing, hypot, megger
testing, flushing and pressure testing of piping, and all other applicable
testing, per codes and guides, including any applicable Caterpillar Application
and Installation Guides;

12.3.3The Plant is ready to be tested and commissioned; and

12.3.4A Certificate of Mechanical Completion in the form attached as Annex 13B
has been executed by Contractor and countersigned by Principal and Lender.

12.4Principal and Contractor may, agree to a bifurcated Mechanical Completion
such that: (a) “Primary Mechanical Completion” may be obtained first for the
components of the Plant relating to digestion of the feedstock, as opposed to
generation of biomethane; and (b) “Full Mechanical Completion” occurs after all
components of the Plant, including Gas Upgrade System, have reached Mechanical
Completion. In the event Principal, Contractor and Lender’s Engineer agree to
such a bifurcation of Mechanical Completion, the Certificate of Mechanical
Completion shall be revised accordingly into a Certificate of Primary Mechanical
Completion and Certificate of Full Mechanical Completion. Such certificates must
be in form and substance satisfactory to Principal, Contractor and Lender’s
Engineer.

12.5Commissioning. After the Plant has achieved Mechanical Completion,
sufficient start-up feedstock has been delivered to the Plant (which is 100% the
responsibility of Principal) and heated, and the methane content has exceeded
the level of 50% of the total Biogas production and the temperature within the
digester has exceeded 36 degrees Celsius, the Contractor shall notify the
Principal with a copy to Lender’s Engineer in writing that the Plant is ready
for initial startup and commissioning and the proposed date of such
commissioning (“Start-up Notice”). Thereafter, Contractor shall commission the
Plant by making it produce the initial upgraded Biogas (the “Commissioning”).
The date on which the Commissioning will take place shall be not later than 19
months following the Starting Date of Construction, provided that it shall be
extended if any Events of Force Majeure or a Principal delay occur, and will be
known as the “Commissioning Date”.

12.6 Performance Test

12.6.1Performance Test Requirements. Contractor shall perform the Work so the
Plant satisfies the performance criteria for Performance Test prior to, and as a
condition of, Biogas Substantial Completion or Substantial Completion, as
applicable (in each case, in accordance with, and as set forth in Annex 18, the
Testing Protocols).

12.6.2Performance Test Schedule. Contractor shall agree on a Performance Test
schedule with Principal and Lender’s Engineer and shall give notice (which
notice may be by email) to Principal with a copy to Lender’s Engineer of the
Performance Test at least five (5) Working Days prior to commencing any such
test. Representatives of Principal and Lender’s Engineer shall be entitled to
observe the Performance Test. Contractor shall keep such representatives
continuously apprised of the schedule for the Performance Test and changes in
the schedule, the commencement and performance of Performance Test, and shall
give such representatives at least two (2) Working Days advance notice (which
notice may be by email) of the re- performance of any Performance Test;
provided, however, that such period of advance notice may be reduced at the sole
discretion of the Principal’s representative at the Site.

12.6.3Test Report. Contractor shall submit a test report for the Performance
Test performed by Contractor within five (5) Working Days after the completion
of such Performance Test, which report shall provide the Performance Test
results, together with a comparison to, and showing of compliance with, the
applicable performance criteria and other testing requirements and criteria set
forth in Annex 18, as applicable. Contractor shall cause such report to contain
the test data and calculations to allow Principal to verify the conclusions of
such report.

26 

 



12.6.4Non-Conforming Work and Failure to Pass Performance Test. If the Plant
does not pass the Performance Test, Contractor shall, at Contractor’s sole cost
and expense, in accordance with the Testing Protocols, take such corrective
actions to the Plant, as the case may be, to address such failure to pass the
Performance Test; provided that all such corrective action shall otherwise be in
compliance with the requirements for the Work hereunder. At any time during and
promptly after completion (whether or not successful) of the Performance Test
(or any re-performance of any Performance Test or pursuant to any remedial plan
adopted pursuant to the Testing Protocols), each Party shall advise the other
Party in writing of any defect that was discovered during the Performance Test.
Contractor shall, at Contractor’s sole cost and expense, correct any defect and
promptly provide notice to Principal that such corrective measures have been
completed.

12.6.5If the Performance Test fails because of the quality and/or quantity of
the Substrate do not comply with the Annex 14 “Table of Quality and Quantity
Substrates Deviances”, , Contractor will suggest to Principal a corrective
action plan to be approved and covered under the change  order before the work
starts. In this case, the liquidated damages calendar will be suspended until
the issue is resolved and a further undertaking of the Performance Test has been
completed.

12.6.6Certificate of Completion of Testing. Upon the Successful Completion of
the Performance Test as demonstrated by a test report delivered to Principal by
Contractor and accepted by Principal and Lender’s Engineer, Principal shall
issue a notice that such test has been Successfully Completed.

12.6.7Post Test Modifications. If prior to Biogas Substantial Completion or
Substantial Completion, as applicable:

(a)A Performance Test has been Successfully Completed for the Plant;

(b)A certificate of completion of such Performance Test has been issued pursuant
to Article 12.6.5; and

(c)Either Contractor or any Subcontractor makes any modification to the Plant,
as the case may be;

then, unless otherwise waived by Principal in writing, the Performance Test
shall be a re-run as a condition to the Plant achieving Biogas Substantial
Completion or Substantial Completion, as applicable.

12.7Plant Substantial Completion.

12.7.1Conditions to Biogas Substantial Completion. The following are the
conditions precedent for Biogas Substantial Completion:

The Plant has been constructed, successfully tested and commissioned such that:
(i) the Plant (A) is operating within all the specified parameters in the
Construction Documents (other than gas generation requirements), (B) has
achieved Mechanical Completion, (C) has all Permits and Related Rights required
for Commercial Operation and (D) is operating and generating the Minimum Gas
Amount as evidenced by Successful Completion of the applicable Performance
Tests; (Biogas Substantial Completion shall not occur until a Certificate of
Biogas Substantial Completion has been executed by all appropriate parties,
including Lender’s Engineer);

12.7.2Biogas Substantial Completion Certificate. When Contractor believes Biogas
Substantial Completion has occurred, Contractor may execute and submit to
Principal a Certificate of Biogas Substantial Completion in the form attached as
Annex 13C. Within 10 Working Days thereafter, the Contractor and Principal will
meet to conduct a technical inspection of the Plant to evaluate whether Biogas
Substantial Completion of the Plant has been achieved. Within 10 Working Days of
any such inspection, Principal shall: (a) reject the certificate if all
conditions to Biogas Substantial Completion have not been achieved and provide
written notice to Contractor of all unfinished or deficient Work which must be
completed as a precondition to the Plant achieving Biogas Substantial
Completion; or (b) issue the applicable Certificate of Biogas Substantial
Completion executed by both Principal and Lender’s Engineer, stating the date on
which the Biogas Plant ownership is transferred to the Principal and the
Substantial Completion has occurred. Where the Contractor’s submission of a
certificate is rejected by the Principal or Lender, Contractor will use its best
efforts to remedy, repair and/or complete all incomplete Work needed for the
Plant to achieve Biogas Substantial Completion as soon as practicable and inform
Principal when Contractor believes the deficiencies have been corrected, at
which time the foregoing procedure will be repeated until the Certificate of
Biogas Substantial Completion is executed by both Principal and Lender.

27 

 



12.8Conditions to Substantial Completion. The following are the conditions
precedent for Substantial Completion:

a.The Plant has been constructed, successfully tested and commissioned such
that, among other things:

1.the Plant (i) has achieved Biogas Substantial Completion and (ii) is operating
and generating the specified output pursuant to the Construction Documents and
is supplying upgraded Biogas to the Gas Purchaser in full accordance with the
GOA, including satisfaction of the requirements of Commercial Operation;

2.A successful operational performance test of the Plant for its intended use
has been completed demonstrating that Plant performance criteria of upgraded
biogas generation and emission levels have been met and are satisfactory;

3.the Work has been performed in accordance with this Agreement and the Plant as
a whole is capable of being operated in a safe and proper manner;

4.all civil works are complete and meet the requirements of this Agreement
except for those civil works (if any), which are required to be performed after
Substantial Completion to the extent that the same are Punch List Items;

5.the Performance Test as defined in Annex 18 has been Successfully Completed;

6.Contractor has obtained, and Principal has received copies of, all Permits and
Related Rights necessary for the commencement and ongoing operation of the Plant
in a safe, efficient, and reliable manner and otherwise in accordance with
Applicable Law and otherwise required to be obtained by Contractor hereunder as
of such time, such Permits and Related Rights are in full force and effect, and
Contractor shall have completed all requirements under each such Permit and
Related Right required to be completed as of such time; and

7.Contractor has procured and submitted to the Principal the Performance Bond
set forth in Annex 12 hereto issued by a reputable bonding company authorized to
do business in the jurisdiction in which the Plant is located covering the
warranty period specified under Article 14 below.

8.A Certificate of Substantial Completion in the form attached as Annex 13D has
been executed by Contractor and countersigned by Principal and Lender’s
Engineer.

28 

 



b.Substantial Completion Certificate. When Contractor believes Substantial
Completion has occurred, Contractor may execute and submit to Principal a
Certificate of Substantial Completion in the form attached as Annex 13D. Within
10 Working Days thereafter, the Contractor and Principal will meet to conduct a
technical inspection of the Plant to evaluate whether Substantial Completion of
the Plant has been achieved. Within 10 Working Days of any such inspection,
Principal shall: (a) reject the certificate if all conditions to Substantial
Completion have not been achieved and provide written notice to Contractor of
all unfinished or deficient Work which must be completed as a precondition to
the Plant achieving Substantial Completion; or (b) issue the applicable
Certificate of Substantial Completion executed by both Principal and Lender’s
Engineer, stating the date on which the Plant’s equipment ownership is
transferred to the Principal and the Substantial Completion has occurred. Where
the Contractor’s submission of a certificate is rejected by the Principal or
Lender, Contractor will use its best efforts to remedy, repair and/or complete
all incomplete Work needed for the Plant to achieve Substantial Completion no
later than the Substantial Completion Guaranteed Date and inform Principal when
Contractor believes the deficiencies have been corrected, at which time the
foregoing procedure will be repeated until the Certificate of Substantial
Completion is executed by both Principal and Lender. All unfinished or deficient
Work in the Plant, which is not required for Substantial Completion but is
required for Final Completion, will then be recorded in a Punch List Items
report, which will be prepared by Contractor and signed by both the Contractor
and the Principal (the “PLI Report”). The PLI Report will also include an
estimated value for each deficient item or unfinished Work and the expected date
of repair or delivery. The Principal has the right to refuse to sign the PLI
Report if in its reasonable discretion the PLI Report is incomplete, erroneous
or contains items, which are required for Substantial Completion. Any failure of
Principal to sign the PLI Report shall not relieve Contractor of its obligation
to effect a prompt remedy and repair of any item necessary for Substantial
Completion.

c.Delay Liquidated Damages. Contractor agrees that if Substantial Completion is
not achieved by the Substantial Completion Guaranteed Date (as extended due to
Events of Force Majeure or acts or omissions of Principal, or entities or
individuals under Principal’s control, in violation of express obligations in
this Agreement (including Principal’s failure to provide the Plant with
Sufficient Substrates or Sustrates of Quality), then Contractor shall pay Delay
Liquidated Damages for each day that Contractor fails to achieve Substantial
Completion. Delay Liquidated Damages together with the Performance Bond
described in Articles 1 and 10.7 are the Principal’s remedies to be compensated
for delays and lack of performace, unless there is fraudulent or willful
misconduct on the part of Contractor.

12.9Final Completion

12.9.1Conditions to Final Completion. Final Completion shall be deemed to have
occurred only if all of the following conditions shall have occurred:

(a)Substantial Completion has occurred;

(b)the Plant is capable of Commercial Operation

(c)all Punch List Items have been completed, or Contractor shall have paid
Principal in accordance with Article 14.8 for Principal’s correction or
remediation of such items;

(d)all warranties, design materials, operation and maintenance manuals,
schematics, spare parts lists, design and engineering documents, performance
testing data, “as-built” drawings and surveys, and such other items as are
required by the Construction Documents and the Service, Operation and
Maintenance Agreement have been delivered to Principal;

(e)Principal has received from Contractor reasonably satisfactory evidence that
all payrolls, bills, and other costs and expenses relating to the work performed
under the Construction Documents have been paid or otherwise satisfied
(including lien waivers and releases, from every Subcontractor and every other
Person who provided labor, material, equipment or supplies for the work or the
Plant);

(f)Contractor shall have paid all Delay Liquidated Damages, if any, due and
payable pursuant to Article 12.8.c;

29 

 



(g)Each of the following shall have occurred: (i) Subcontractors’ personnel
shall have left the Site, (ii) all surplus materials, waste materials, hazardous
materials (for which Contractor is responsible), rubbish, Contractor equipment
and temporary work, other than those to which Principal holds title, shall have
been removed from the Site, (iii) any temporary structures on the Site built by
or on behalf of the Contractor or its Subcontractors shall have been torn down
and removed, (iv) the area disturbed by the Work shall have been re-graded and
restored as required by the Permits and Related Rights and (v) any permanent
facilities used by Contractor and the Site shall have been restored to the same
condition that such permanent facilities and the Site were in on the Full Notice
to Proceed Date, ordinary wear and tear excepted;

(h)Principal shall have received and accepted all items, materials and services
to be provided or performed by Contractor in relation to the Plant;

(i)Contractor shall have delivered an executed Conditional Waiver and Release
from Contractor, Conditional Waiver and Releases from all Subcontractors who are
to be paid with proceeds of such Final Payment and Unconditional Waiver and
Release from all other Subcontractors, in each case, in the form of Annex 20
hereto;

(j)To the extent any Permit or Related Right is required to be “closed out” or
is subject to a similar process by the applicable governmental authority,
Contractor has satisfied all such requirements for each Permit or Related Right
that is the responsibility of Contractor;

(k)All other duties and obligations of Contractor and Subcontractors under this
Agreement have been fully performed;

(l)A Certificate of Final Completion in the form attached as Annex 13A has been
executed by Contractor and countersigned by Principal and Lender’s Engineer;

(m)all other requirements in this Agreement with respect to completion of the
Plant have been satisfied.

12.10Final Completion Certificate. When Contractor believes Final Completion has
occurred, Contractor may execute and submit to Principal a Certificate of Final
Completion. After receipt of the Contractor’s submission of such a certificate,
the Principal shall, within ten (10) Working Days after the receipt of the same:
(a) reject the certificate, giving reasons and specifying the work required to
be done by the Contractor; or (b) issue the applicable certificate executed by
both Principal and Lender’s Engineer, stating the date on which Final Completion
has occurred. Where the Contractor’s submission of a certificate is rejected by
the Principal in accordance with the foregoing, Contractor shall not re-submit a
certificate until the deficiencies are remedied. If Final Completion does not
occur by the Final Completion Guaranteed Date, the Principal shall be entitled
to engage one or more third parties to perform any work or repairs required to
cause the Plant to achieve Final Completion, and any costs to be incurred
thereby shall be paid for by Contractor or deducted from what is owed to
Contractor.

12.10Risk and loss for Damages

12.10.1Care, Custody and Control. Until the Substantial Completion Date,
Contractor shall have care, custody and control of the Plant, except as
otherwise expressly provided in this Agreement. In event this Agreement is
terminated, Principal shall have care, custody and control of the Plant.

12.10.2Risk of Loss. Until the Substantial Completion Date (except to the extent
otherwise provided herein upon the earlier termination of this Agreement), and
subject to the provisions of this Article 12, Contractor assumes risk of loss,
and full responsibility, for the cost of replacing or repairing any damage to
the Work related thereto and assumes risk of loss, and full responsibility, for
the cost of replacing or repairing any damage to, any maintenance equipment
(including temporary materials, equipment and supplies) which is purchased by
Contractor for permanent installation in, or for use during the construction of
the Work as it relates to the Plant. It is however agreed that damages to the
Work caused by Principal and/or its employees, partners, owners or agents shall
not fall within Contractor’s liability.

30 

 



12.10.3Risk of Loss After Substantial Completion. Principal shall bear the risk
of loss for, and full responsibility for, the cost of replacing or repairing any
damage to the Plant from and including the Substantial Completion Date or the
earlier termination of this Agreement.

12.11Warranties. Warranties required by this Agreement shall commence on the
Substantial Completion Date unless a different date of commencement is expressly
stated in this Agreement for a particular piece of equipment in the Plant or a
portion of the Plant.

13.WARRANTIES

13.1Contractor warrants to the Principal that the materials and\or components
used in the construction of the Plant shall be of good quality and new unless
this Agreement requires or permits otherwise. Contractor further warrants that
the Work will conform to the requirements of this Agreement and shall be free of
any design, manufacturing or other defect whatsoever in material or workmanship.
Work, materials, or components not conforming to these requirements may be
considered defective. Except as otherwise indicated in this Article 14, such
warranties will remain in full force and effect for a period of one year from
the Substantial Completion Date.

13.2Subject to Article14.4 below the Contractor, as of Substantial Completion
Date and for the period set forth below with respect to each item below (the
“Warranty Period”), Contractor shall repair at Contractor’s expense any damage,
defect and\or fault in material or workmanship as contemplated in Article 14.1
above (“Damage”):

13.2.1Flame-swept parts of the Plant: two (2) years from the Commissioning Date.

13.2.2Machine and electro-technical parts of the Plant: two (2) years from the
Commissioning Date.

13.2.3Concrete parts of the Plant – 10 years from the Start-Up Notice, provided
that the Principal will carry out an inspection and maintenance the inner
coating of digesters as instructed in writing by the Contractor every five (5)
years.

13.3The Contractor’s liability shall cease in respect of each part of the Plant
specified in Articles 14.2.1 - 14.2.4 after the expiration of the relevant
warranty period specified in such clauses.

13.4The warranty does not include materials used or consumed in the ordinary
course of business and natural wear and tear and the Principal shall be
responsible for the provision of and cost of any such consumables.

13.5The warranties contained in Article14.2 are subject to and expressly
conditioned upon strict compliance with the following conditions:

13.5.1    The input substrates used for the operation of the Plant must be
within the Deviation List as detailed under Annex 14 and as described in Article
11.6, Annex 2 and Annex 6. If the Contractor requests, the Principal will send
the Contractor a sample from the input substrates in order to perform a
laboratory analysis. A refusal of the Principal to provide the Contractor with
such samples permits the Contractor to terminate or void all relevant
warranties.

13.5.2    Machinery breakdowns and shutdowns must be recorded by the Principal
according to their type and scope, and be immediately reported to the Contractor
as soon as reasonably practicable following applicable breakdown and\or shutdown
of the Plant.

13.5.3    The Contractor must be granted access to the Plant and to Plant data
in order to control the Plant’s proper operation and to make the necessary
repairs. Any delays and/or avoidance in such access due to the Principal will
absolve the Contractor from any responsibility to repair the damages or from
resultant damages until such access is granted.

31 

 



13.5.4The warranty shall not include immaterial deviations in the construction
of the Plant, immaterial impairment of use, and natural wear and tear.
Variations, changes and tolerances within the framework of the ANSI or DIN
standards or standards superseding them shall be seen as insignificant
variations.

13.6The Principal shall issue a Defect Notice to the Contractor as soon as
reasonably practicable after the Principal becomes aware of any defect, default
or malfunction in the Plant.

13.7The Contractor is obliged to respond to any Defect Notice received during
the relevant warranty period within two (2) Working Days of receipt thereof. The
Contractor shall provide the Principal with a provisional solution enabling the
ongoing operation of the Plant and its components, including the Gas Upgrade
System, and shall remedy such defects, defaults and malfunctions as soon as
technically and commercially possible, but, in any event, no later than 30 days,
unless ordered parts are longer lead than 30 days. In this case, the Contractor
needs to show that parts have been ordered within reasonable time (can take
longer than 2 days if design work is necessary) .

13.8If the Contractor has not corrected defects and shortcomings in the Plant
within the terms stated in Article 14.7 above, the Principal shall be entitled
to employ another contractor to correct such defects and shortcomings and to
recover the reasonable cost from the Contractor unless the Contractor’s failure
to repair such defects and shortcomings is due to an Event of Force Majeure or
any act, omission, written instruction or material act of prevention by the
Principal in which case the period within which the Contractor is obliged to
rectify any defect or shortcoming in accordance with Article14.7 shall be
extended by a period equivalent to the length of the Event of Force Majeure or
the length of time which the Principal prevents the Contractor from rectifying
such defect or shortcoming. In the event that both Principal and Contractor
pre-agree, it is also possible to remedy this defect by making a commercial
agreement.

13.9Limitation of warranties

The Parties agree that:

(i)the Contractor’s liability under this Agreement shall not exceed the Contract
Price.

(ii)Except as otherwise provided herein and in respect of Delay Liquidated
Damages, Contractor shall not be liable for any special, indirect, incidental,
consequential, punitive or exemplary damages regardless of the theory of
recovery.

(iii)warranties in this Agreement are exclusive and Contractor disclaims all
other warranties of any kind, whether statutory, express, or implied. The
remedies in this Agreement are the exclusive remedies of Principal for any
failure by Contractor to comply with its warranty obligations in this Agreement,
provided however that nothing herein shall abrogate any obligation of the
Contractor pursuant to the Service, Maintenance and Operation Agreement or the
Performance Guarantee Agreement.

14.PARTIES’ LIABILITY

14.1Each Party shall have full responsibility for, and agrees to indemnify and
hold the other Party and any of its affiliates, their officers, directors,
partners, agents, employees, successors and assigns (collectively, the
“Indemnitees”) harmless from, any and all liabilities, claims, losses, costs,
expenses, demands, suits, actions or damages, including without limitation,
damage to any third party or loss of third party property, attorney fees and
other litigation expenses, incurred by the Indemnitees or any of them as a
result of act and/or omission by such Party, any of its affiliates, officers,
directors, partners, agents, employees, subcontractors, successors and assigns
(in this Section, collectively, “Agents”), which constitutes a breach of its
undertakings hereunder and/or the provisions of any Applicable Law or arising
from injury or damage caused by such Party or its Agents to persons or property,
in connection with such Party’s or its Agents’ performance hereunder, including
without limitation injury or damage arising as a result of any malfunction or
defect in the Delivered Objects, or arising as a result of any action or
proceeding based on a claim that the Work (or any part thereof) infringe any
third party’s Intellectual Property Rights. The aforementioned indemnification
undertakings shall not apply in the event the liabilities, claims, losses,
costs, expenses, demands, suits, actions or damages with respect to which
indemnification is sought, arises out of non-intentional act of the Principal or
the Contractor or anyone acting on their behalf.

32 

 



14.2Principal shall indemnify and hold Contractor Indemnitees harmless from, any
and all liabilities, claims, losses, costs, expenses, demands, suits, actions or
damages, attorney fees and other litigation expenses, incurred by the
Indemnitees or any of them as a result of any environmental liability arising
out of the condition of the Site before the Starting Date of Construction.

14.3It is agreed that in the event of claim against either Party, the
indemnifying Party shall have the right to select legal counsel and control the
defense and settlement of any third party claim that is covered by the indemnity
in this Article 15.

15.PRINCIPAL’S LIABILITY

The Principal shall compensate the Contractor for the following additional
expenses incurred by Contractor:

15.1Additional expenses resulting from Changes in the Work to the extent
reflected pursuant to a Change Order in accordance with Article 9 above;

15.2Additional expenses incurred by Contractor that directly result from a delay
in the Contractor’s performance caused by the Principal.

16.INTELLECTUAL PROPERTY RIGHTS

16.1Upon full payment of the Works, The Contractor grants to the Principal a
paid-up, royalty-free, non-exclusive project specific license to use, all plans,
drawings, specifications, calculations, designs, graphs, sketches, design
details, models, computer programs, photocopies, brochures, reports, notes of
meetings, codes, data, documents and other written or recorded material produced
by or on behalf of the Contractor in connection only with the Work (whether in
existence or to be made) and all amendments to them and any works, designs or
inventions of the Contractor incorporated or referred to in them for all
purposes relating to the Work or the Site, including the construction,
completion, repair, maintenance, use and advertisement of the Work. For the
avoidance of doubt, such license may be assigned to the Lender without the prior
written consent of the Contractor. The Contractor shall not be liable for the
use of any of the documents or other materials referred to in this Article 18.1
for any purpose other than that for which they were prepared; for the avoidance
of doubt, any improvement to the Work (of any kind whatsoever) following the
Substantial Completion Date shall be the sole property of the Principal and
Contractor shall have no right to such future improvements unless Contractor
makes such improvements, in which case Principal’s license shall extend to and
include such Contractor-made improvements, as well.

16.2The Contractor represents and warrants that the Work shall not violate or
otherwise infringe on the Intellectual Property Rights of any third party. If
either one of the Parties learns of a claim that the Work, or any part thereof,
infringes on or otherwise violates the Intellectual Property Rights of a third
party, the Party became aware of such possible violation or infringement shall
promptly give notice with respect to such claim to the other Party.

16.3If the Principal’s use of the Work for the purpose of owning and operating
the Plant at the Site, or any part thereof, is enjoined due to a claim made by
any third party, the Contractor shall either (i) procure for the Principal the
right to continue using the affected Work or (ii) replace such Work with a
non-infringing item of a similar function or performance. The Contractor shall
further indemnify and hold harmless Principal from any and all claims, losses,
damages, fees (including reasonable cost of counsel), expenses and other
liabilities arising from or relating to such third-party claim.

16.4The Contractor agrees upon request at any time made by the Principal to give
the Principal or any persons authorized by the Principal access to and at the
Principal’s expense copies of the material referred to in Article 18.1 and\or
which are related to the Plant and\or Work for the sole purpose of owning the
Plant and operating it.

16.5This license only grants the right to the Principal to use the plant,
technology and associated material for the purpose to which it was designed and
built for and the license does not grant the right to use, market, provide,
share the license with any other party.

33 

 



17.CONFIDENTIALITY

17.1Each Party undertakes to keep in strict confidence any Confidential
Information disclosed to any such Party during the negotiations, the permitting
process, the construction, the delivery the commissioning or the performance of
this Agreement, and neither Party shall disclose Confidential Information to any
third party and shall only release the Confidential Information to those of its
directors, officers, employees or subcontractors on a “need to know basis” for
the purpose of this Agreement only (the “Purpose”). Each receiving Party shall
treat Confidential Information with the same degree of care and apply no lesser
security measures than it affords to its own confidential information. The
receiving Party warrants that these measures provide adequate protection against
unauthorized disclosure, copying or use.

17.2The receiving Party shall make no commercial use of the Confidential
Information or use it otherwise than for the Purpose.

17.3Confidential Information may be disclosed if and to the extent:

17.3.1   it is required by law, by any relevant securities exchange(s), court
order or other authority of competent jurisdiction or any regulatory or
government authority to which the receiving Party is subject, but in each case
only to the extent required and for the purpose of such disclosure;

17.3.2   the receiving Party reasonably considers it necessary to disclose the
information to its professional advisers, auditors or bankers for the purpose of
this Agreement provided that it does so on terms protecting the information;

17.3.3   the information has entered the public domain through no fault of the
receiving Party;

17.3.4   the information was previously disclosed to the receiving Party without
any obligation of non-disclosure; or

17.3.5   the disclosing Party has given its consent in writing to such
disclosure.

17.3.6   The provision of this clause shall continue to apply notwithstanding
the termination of this Agreement and/or the completion of the performance of
the Work.

18.HEALTH AND SAFETY

18.1The Contractor shall, subject and pursuant to Applicable Law, perform the
Work and all its undertakings hereunder having regard to the health and safety
of persons involved in the use, construction, occupation, maintenance, repair,
modification or demolition of the Work and\or the Plant all with due observance
of Annex 11.

19.FORCE MAJEURE

19.1Neither of the Parties shall be considered in breach of an obligation under
this Agreement or otherwise liable to the other by reason of any delay in
performance or non-performance of any of its obligations under this Agreement to
the extent and insofar such delay or non-performance is due to an Event of Force
Majeure.

19.2The Party affected by the Event of Force Majeure shall, as soon as possible,
notify the other Party in writing of the nature and extent of the Event of Force
Majeure. The notice shall set out the circumstances constituting the Event of
Force Majeure event, the obligations which are thereby delayed or prevented, and
shall include an estimate of the anticipated delay arising from the Event of
Force Majeure. The Party affected by the Event of Force Majeure shall take all
reasonable steps to alleviate its effects and shall resume performance as soon
as reasonably practicable and shall notify the other Party when the Event of
Force Majeure has ended.

19.3In case of an Event of Force Majeure, each Party shall cover its costs
caused by the Event of Force Majeure.

34 

 



19.4Within 14 days after the Event of Force Majeure has ceased, the Contractor
shall present its claim, if any, for adjustment of the Workflow Plan in
accordance with Article 8.4 herein. Any adjustments to the Workflow Plan shall
be made with due regard to the delay caused by the Event of Force Majeure.

19.5Nothing herein shall excuse non-performance of those contractual obligations
not affected directly or indirectly by the Event of Force Majeure.

19.6If a Party is affected by an Event of Force Majeure and the written notice
in relation to the Event of Force Majeure has not been withdrawn within 120
Days, either Party may terminate this Agreement by serving written notice on the
other. The service of such notice shall be without prejudice to any rights or
obligations, which have accrued prior to termination.

20. VALIDITY & TERMINATION OF AGREEMENT

20.1 The Principal may terminate this Agreement if not all the Permits and
Related Rights have been obtained by four months from the Effective Date
provided that such a termination was done before the date of Full Notice to
Proceed. In such case the Principal shall pay to the Contractor that portion of
the Contract Price which is fairly and reasonably attributed to the services and
Work that the Contractor has performed pursuant to this Agreement up to the date
of such termination.

20.2The Principal may terminate this Agreement before its expiry in the event
any one of the following circumstances arises:

20.2.1the Contractor becomes bankrupt or insolvent, goes into liquidation, has a
receiving or administration order made against it,or carries on business under a
receiver, trustee or manager for the benefit of its creditors, or if any act is
done or event occurs which (under Applicable Law) has a similar effect to any of
these acts or events; the Contractor loses its individual license or permit
necessary for performing the Work and such lost of permit or license could not
be retrieved within a period of 30 days following the date it was lost or
expired;

20.2.2.the Contractor is at fault by gross negligence or breach provisions of
this Agreement in relation to work quality or safety regulations and the fault
has not been remedied within five (5) Working Days of a written demand from the
Principal;

20.2.3the Contractor substantially violates the terms of this Agreement and has
not ceased this violation and remedied the consequences thereof within four (4)
weeks of a written demand from the Principal; and

20.3The Contractor may terminate this Agreement before its expiry in the event
any one of the following circumstances arises:

20.3.1the Principal becomes bankrupt or insolvent, goes into liquidation, has a
receiving or administration order made against it or carries on business under a
receiver, trustee or manager for the benefit of its creditors, or if any act is
done or event occurs which (under Applicable Law) has a similar effect to any of
these acts or events;

20.3.2the Principal substantially violates terms of this Agreement and has not
ceased this violation and remedied the consequences thereof within four (4)
weeks of a written demand from the Contractor;

20.3.3the Principal fails to reimburse the Contractor in accordance with Article
2.4.2 of this Agreement;

20.3.4the Principal does not pay Contractor any amount due under this Agreement
within 30 days after receiving Contractor’s written demand for payment.

20.4Termination of this Agreement due to any reasons must be notified to the
other Party by giving proper reasons and substantiated by all relevant
documents.

35 

 



20.5As soon as practicable after the notice under Article 20.3 has taken effect,
the Parties shall determine the value of the Work that have been executed by the
Contractor prior to the notice of termination, the value of the Delivered
Objects or the works performed by the Contractor, and the financial obligations
the Contractor has been entered into which could not be terminated and the value
of the materials and equipment for which the Principal has made payment.

20.6In the event that this Agreement is terminated due to any of the reasons
mentioned herein (save under Article 20.1 and 20.2), the Principal shall pay to
the Contractor for performed work, including any reasonable committed costs that
are related to the state of the Work as of the date of termination less any
amount which the Principal has already paid to the Contractor in consideration
of the Contractor undertaking the Work pursuant to this Agreement.

21.FINANCE

Contractor acknowledges its consent to cooperate with the Principal or any
person on its behalf, with respect to the following, to the extent reasonably
required for the purpose of allowing the Principal to obtain debt finance with
respect to the construction of the Plant: (i) assignment and/or pledge of
Principal’s rights hereunder, or any of them to any finance provider or any
trustee or agent of any financer as collateral security, (ii) rendering any
information with respect to the Work, to the financing parties and otherwise
fully and promptly reasonably co-operate with the financing parties, (iii)
providing assistance to the financing parties which they may reasonably require
in order to evaluate the Plant, the Work, this Agreement and all other matters
related to the Plant. The Contractor shall execute and deliver to such financer
any consents and/or other documents and/or any changes to this Agreement
reasonably requested by such financer. Any additional costs resulting from this
request will result in a reasonable change of contract price and could cause a
project delay and may require an extention to the liquidated damages schedule.

22.INDEPENDENT CONTRACTOR

The Contractor is acting in the performance of this Agreement as an independent
Contractor, and there shall be no employer-employee relationship between him
and/or his employees and the Principal. The Contractor shall not be deemed an
agent of the Principal and shall not act on the Principal’s behalf and shall not
make the Principal liable for its acts or omissions.

23.ASSIGNMENT OF RIGHTS

Except to or at the direction of the Lender, to or at the direction of any party
purchasing or benefiting from the investment tax credit applicable to the Plant
or any party purchasing the Plant and as set forth in this Article 23, this
Agreement may be assigned only with the prior written consent of the other Party
which consent shall not be unreasonably withheld. The Principal may collaterally
assign and/or pledge this Agreement and any rights or obligations thereunder to
any finance provider or any trustee or agent of any financer as collateral
security; the Contractor shall execute and deliver to such financer any consents
and/or other documents and/or any changes to this Agreement reasonably requested
by such financer. Any additional costs resulting from any such action will
result in a reasonable change of contract price and could cause a project delay
and may require an extention to the liquidated damages schedule.

Notwithstanding the foregoing, Principal may, without prior consent, assign its
rights hereunder to a lender and/or trustee acting on behalf of a lender, or any
financing entity, which acquires a security interest in Principal or the Plant
(collectively, the “Security Lenders”) in connection with any financing
involving the Plant. In the event of an assignment of Principal’s rights
hereunder to any Security Lenders, Contractor shall take such further actions
and execute such documents as are reasonably requested by such Security Lenders
to effectuate such assignment including, without limitation, a consent agreement
containing customary terms and conditions in the form attached hereto as Annex
20. Such customary terms and conditions shall include, but not be limited to,
provisions related to extended notice and cure periods to be provided to the
Security Lenders; consent, inspection and other rights for the benefit of the
Security Lenders; and other terms and accommodations to Security Lenders as are
customary for non-recourse project financings. Solely with respect to any
Security Lender which acquires a security interest in Principal or this
Agreement, and provided Contractor has received written notice from Principal of
such interest and request, Contractor shall give written notice to such Security
Lender of any default or event of default by Principal under this Agreement.

36 

 



Each of the Parties will have the right to assign in full or in part its rights
under this Agreement to a wholly owned subsidiary owned by it with the prior
written consent of the other Party, which consent will not be unreasonably
withheld.

24.CHANGES TO THE AGREEMENT

Changes, amendments and corrections to this Agreement shall be made in writing
and signed by both Parties.

25.SEVERABILITY

25.1Should any provision in this Agreement be found by any court or competent
authority to be invalid, unlawful or unenforceable in any jurisdiction that
provision shall be deemed not to be a part of this Agreement and it shall not
affect the enforceability of the remainder of this Agreement nor shall it affect
the validity, lawfulness or enforceability of that provision in any other
jurisdiction.

25.2The Parties agree furthermore to replace an invalid provision by one, which
most closely approximates the invalid provision in a legally permissible way.

26.ENTIRE AGREEMENT

26.1This Agreement, its annexes and schedules sets out the entire agreement and
understanding between the Parties and supersedes all prior agreements,
understandings or arrangements (whether oral or written) in respect of the
subject matter of this Agreement.

26.2Each Party acknowledges that it has entered into this Agreement in reliance
only on the representations, warranties, promises and terms contained in this
Agreement, its annexes and schedule and save as expressly set out in this
Agreement neither Party shall have any liability in respect of any other
representation, warranty or promise made prior to the date of this Agreement
unless it was made fraudulently.

27.CONDITION PRECEDENT (“Opschortende Voorwaarde”)

This Agreement is subject to the satisfaction on or prior to the end of eighteen
(18) months after the date of this Agreement (“Long Stop Date”) of signing a
Construction Finance Agreement with the Lender in relation to the Plant
(“Facility”) (“Condition”).

Fulfilment of conditions precedent

The Principal will use all reasonable efforts to obtain the Facility on or prior
to the Long Stop Date and the Contractor will use all reasonable efforts to
provide the Principal with such information as is necessary for the Principal to
do so.

Termination

If the Condition is not satisfied or waived on or before the Long Stop Date,
this Agreement will not constitute rights and obligations and parties shall not
have any claim against the other Party under it, save for any claim arising from
breach of any obligation contained in Article 27 under “Fulfilment of conditions
precedent”.

28.NOTICE

All notices, consents, waivers and other communications in connection with this
Agreement must be in writing in English and delivered by hand or sent by
registered mail, express courier or e-mail to the appropriate addresses set out
below, or to such addresses as a Party may give notice to the other Party from
time to time. A notice shall be effective upon receipt and shall be deemed to
have been received (i) if delivered by hand, registered mail or express courier,
at the time of delivery, or (ii) if delivered by e-mail, at the time of
successful transmission.

[  ]

37 

 



29.ARBITRATION, JURISDICTION, APPLICABLE LAW

29.1Subject to any provisions of this Agreement, all disputes or claims between
the Parties arising out of or related to this Agreement, its subject matter
and/or its validity will be decided by binding arbitration which, unless the
Parties mutually agree otherwise in writing, shall be administered by the
Arbitration Board for the Building (Raad van Arbitrage voor de Bouw).    
29.2This Agreement shall be governed by Netherlands law.     29.3The language of
the arbitration will be English.



THUS this Agreement has been duly executed by the Parties on the day and year
first above written

For and on behalf of the Contractor

/s/ Diana Benedek Anaergia B.V. By:  Diana Benedek Title:  Managing Director
December 5th, 2017 For and on behalf of the Principal /s/ Roy Amitzur Blue
Sphere Brabant B.V. By: Roy Amitzur Title: Director December 5th, 2017

 

38 